                   Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 1 of 50


                                                              TABLE OF CONTENTS
Statements of Material Facts .................................................................................................................................... 1
       A.          Statement of Undisputed Material Facts in Support of Defendants’ Cross-Motion for
                   Partial Summary Judgment ……………………………………………………………………… 2
       B.          Statement of Disputed Material Facts in Support of Defendants’ Opposition to Plaintiffs’
                   Motion for Summary Judgment …………………………………………………………………. 5
Statement of Relevant Procedural History ............................................................................................................... 8
Standard of Review .................................................................................................................................................. 9
Argument ................................................................................................................................................................ 10
       I.          The Court Should Deny Plaintiffs’ Motion for Summary Judgment With Respect to
                   Plaintiffs’ Overtime Claims, as There is a Genuine Dispute of Material Fact of Whether
                   the FCI Coordinators Were Exempt Employee……….…………………………………………10
                   A.           Employees are Exempt From Overtime Wage Laws if They Satisfy the Job Duties
                                Test and the Salary Basis Test ………………………………………………………….11
                                1.           Job Duties Requirement ………………………………………………………..11
                                2.           Salary Basis Requirement ……………………………………………………..12
                                3.           Additional Pay Beyond Normal Workweek, Including Variations in
                                             Pay, Does Not Affect Salary Basis or Exemption Status.…………………….. 13
                                4.           Improper Deductions that Do Not Comprise an ‘Actual Practice’ of
                                             Improper Deductions Will Not Affect Exemption Status, and Any
                                             Loss of Exemption is Limited to Time Period of Violations …………………. 14
                   B.           There is a Genuine Dispute of Material Fact as to Whether the FCI Coordinators
                                Satisfy the “Job Duties” Test Required for Exempt Status . ........................................... 15
                   C.           There is a Genuine Dispute of Material Fact as to Whether the FCI Coordinators
                                Satisfy the “Salary Basis” Test Required for Exempt Status …………………………..18
                   D.           Even Conceding Improper Deductions, the Proper Remedy Should be Limited to
                                Finding of “Actual Practice,” and Loss of Exemption Limited to Period When
                                Actual Practice Occurred ……………………………………………………………… 20
       II.         Partial Summary Judgment is Necessary With Respect to All Plaintiffs Whose Minimum
                   Wage Underpayments Were Repaid, Because Their Claims Are Either Moot or Lack
                   Standing ………………………………………………………………………………………... 21
                   A.           The Claims of All Plaintiffs Whose Minimum Wage Underpayments Were
                                Reimbursed Must be Dismissed as Moot or Lacking Standing ……………………….. 22
                                1. Legal Standards on Standing, Mootness ………………………………………….. 22
                                2. The Minimum Wage Claims for All Fully Reimbursed FCI Employees
                                      Lack Standing, or Are Now Moot …...…………………………………………… 23
       III.        Partial Summary Judgement is Necessary With Respect to Any Claims For Treble
                   Damages Under the MWPCL …………………………………………………………………. 26
                   A.           Legal Standards Regarding Award of Treble Damages Under the MWPCL ………… 27
                   B.           Plaintiffs Are Not Entitled to Treble Damages Under the MWPCL, But
                                Rather Defendants Are Entitled to Judgment on This Issue, as Plaintiffs
                                Have Presented No Evidence of Any Consequential Damages …...………………….. 30
       IV.         Partial Summary Judgment is Favor of Defendants is Required With Respect to
                   Any Claims Exceeding the Two-Year Statute of Limitations, Because Plaintiffs
                   Have Proffered No Evidence of Willfulness …….…………………………………………….. 32
           Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 2 of 50


              A.      Legal Standard for Willfulness and Three-Year Statute of Limitations ………………. 32
              B.      Summary Judgment Must be Granted for Defendants With Respect to
                      All Claims Occurring After the Two-Year Statute of Limitations Because
                      Plaintiffs Have Presented No Evidence of Willful FLSA Violations ……………….... 33
       V.    The Court Must Enter Judgement as a Matter of Law for Defendants With Respect to
             All Overtime Claims Under Maryland Law for Work Weeks of 48 Hours of Less ..…………. 37
       VI.   Partial Summary Judgment Should be Granted for All Claims by Jennifer Bumbray
             Because Ms. Bumbray Died Before the Start of this Litigation …………………………………41
       VII.  Partial Summary Judgment is Required with Respect to All Class Members
             Who Have Suffered No Damages ………………………………………………………………43
Conclusion ………………………………………………………………………………………………………. 44
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 3 of 50



                            TABLE OF AUTHORITIES

Cases                                                                      Page(s)

ABN Amro Verzekeringen BV v. Geologistics Ams., Inc.,
      485 F.3d 85, 92-93 (2d Cir. 2007) …………………………………………………………….. 23

Admiral Mortg., Inc. v. Cooper,
       357 Md. 533, 543 (2000) ……………………………………………………………………… 27

Allen v. Wright,
         468 U.S. 737, 751 (1984) ……………………………………………………………………… 22

Anderson v. Liberty Lobby, Ltd.,
       477 U.S. 242, 247‑48 (1986) …………………………………………………………………9, 21

Baden-Winterwood v. LifeTime Fitness, Inc.,
      566 F.3d 618, 628 (6th Cir. 2009) …………………………………………………………….. 14

BankWest, Inc. v. Baker,
      446 F.3d 1358, 1364 (11th Cir. 2006) ………………………………………………………… 22

Behrens v. Pelletier,
       516 U.S. 299, 309 (1996) ……………………………………………………………………… 35

Bland v. Norfolk & Southern Railroad Co.,
        406 F.2d 863, 866 (4th Cir. 1996) …………………………………………………………….. 10

Bouchat v. Baltimore Ravens Football Club, Inc.,
       346 F.3d 514, 525 (4th Cir. 2003) …………………………………………………………….. 35

Butler v. DirectSAT USA, LLC,
        55 F. Supp. 3d 793, 802 (D.Md. 2011) ……………………………………………………... 32, 33

Campbell-Ewald Co. v. Gomez,
      136 S.Ct. 663, 669 (2016) ………………………………………………………………………. 22

Celotex Corp. v. Catrett,
        477 U.S. 317, 327 (1986) …………………………………………………………………… 10, 35

Clancy v. Skyline Grill, LLC,
       2012 WL5409733, at *8 (D.Md. Nov. 5, 2012) ……………………………………………….. 28

Coppage v. Bradshaw,
      665 F. Supp. 2d 1361, 1366 (N.D. Ga. 2009) ………………………………………………… 14

DaimlerChrysler Corp. v. Cuno,
       547 U.S. 332, 341 (2006) ……………………………………………………………………... 22

Desmond v. PNGI Charles Town Gaming LLC,
      630 F.3d. 351, 359 (4th Cir. 2011) …………………………………………………………. 32, 33
       Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 4 of 50




Diaz v. Mi Miriachi Latin Restaurant, Inc.,
        2019 WL528185 (D.Md. Feb. 11, 2019) ………………………………………………….….. 29

Ellis v. J.R.’s Country Stores, Inc.,
          779 F.3d 1184, 1188 (10th Cir. 2015) ………………………………………………………… 14

Falaiye v. CCA Academic Resources, LLC,
        Case No. PX 16-2887, 2017 WL 4098740, at *6 (D.Md. Sept. 14, 2017) …………………..... 29

Fidelity v. Grave-Humphreys Co.,
         818 F.2d 1126, 1128 (4th Cir. 1987) …………………………………………………………... 10

Friedman’s, Inc. v. Dunlap,
       290 F.3d 191, 197 (4th Cir. 2002) ……………………………………………………………... 23

Friends of Earth, Inc. v. Laidlaw Environmental Srvcs. (TOC), Inc.,
        528 U.S. 167, 180 (2000) ……………………………………………………………………… 22

Gionfriddo v. Jason Zink, LLC,
        769 F. Supp. 2d 880, 890 (D.Md. 2011) …………………………………………………… 32, 33

Havey v. Homebound Mortg., Inc.,
       547 F.3d 158, 165 (2d Cir. 2008) ………………………………………………………………. 13

Hoffman v. First Student, Inc.,
       Civ. No. AMD 06-1882, 2008 WL11349801, (D.Md. Dec. 9, 2008) ………………………….. 18

Hughes v. Gulf Interstate Field Svcs., Inc.,
       878 F.3d 183, 188 (6th Cir. 2017) …………………………………………………………….... 12

Icicle Seafoods, Inc. v. Worthington,
         475 U.S. 709, 714 (1986) ………………………………………………………………………. 11

Kitchen v. Ickes,
        116 F. Supp. 3d 613, 623 (2015) ……………………………………………………………...... 35

Knox v. Service Employees,
        567 U.S. 298, 307 (2012) …………………………………………………………………….… 22

Korotki v. Atty. Svcs. Corp., Inc.,
        931 F. Supp. 1269, 1273 (D.Md. 1996) ………………………………………………………... 10

Lopez v. Lawns R Us,
        2008 WL2227353, at *4 (D.Md. May 23, 2008) …………………………………………… 28, 29

Lovelady v. Allsup’s Convenience Stores, Inc.,
       304 Fed. Appx. 301, 304 (5th Cir. 2008) ……………………………………………………….. 13

Lujan v. Defenders of Wildlife,
        504 U.S. 555, 560 (1992) ……………………………………………………………………….. 22
       Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 5 of 50




Marroquin v. Canales,
      505 F. Supp. 2d 283, 296 (D.Md. 2007) ……………………………………………………….. 27

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp,
       475 U.S. 574, 586 (1986) ……………………………………………………………….………. 9

McLaughlin v. Richland Shoe Co.,
      486 U.S. 128 (1988) …………………………………………………………………….……… 32

McNeiry v. McGraw Hill,
      919 F. Supp. 853 (D.Md. 1995) ………………………………………………………….…….. 10

Medex v. McCabe,
       372 Md. 28, 36 (2002) ………………………………………………………………….….. 39, 40

Melendez v. Spilled Milk Catering, LLC,
       No. PWG-18-2135, 2019 WL 2921782, at *4 (D.Md. July 18, 2019) ………………………... 29

Minix v. Canarecci,
        597 F.3d 824, 829 (7th Cir. 2010) ………………………………………………………….….. 23

Monge v. Portofino Ristorante,
       751 F. Supp. 2d 789, 800 (D.Md. 2010) ……………………………………………………. 28, 29

Morrison v. Cnty. of Fairfax, Va.,
       826 F.3d 758, 761 (4th Cir. 2016) ……………………………………………………………… 11

Mould v. NJG Food Service, Inc.,
       37 F. Supp. 3d 762, 772 (D.Md. 2014) …………………………………………………...… 33, 35

Nilson v. Historic Inns Grp. Ltd.,
        903 F. Supp. 905, 907 (D.Md. 1995) …………………………………………………………… 10

Osorio de Zavala v. Tortilleria El Volcan LLC,
       2019 WL2366363, at *7 (D.Md. June 4, 2019) ………………………………………...………. 29

Perez v. Mountaire Farms, Inc.,
        650 F.3d 350, 375 (4th Cir. 2011) ……………………………………………………………… 36

Peters v. Early Healthcare Givers, Inc.,
        439 Md. 646, 658 (2014) ……………………………………………………………………….. 27

Programmers’ Consortium, Inc. v. Clark,
       409 Md. 548, 563 (2009) ………………………………………………………………………. 27

Quiroz v. Wilhelp Comm. Builders, Inc.,
        2011 WL 5826677, at *3 (D. Md. Nov. 17, 2011) …………………………………………….. 27

Rebischke v. Tile Shop, LLC,
       229 F. Supp. 3d 840, 849 (D. Minn. 2017) …………………………………………………….. 14
      Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 6 of 50




Roman v. Guapos III, Inc.,
      970 F. Supp. 2d 407, 412 (2003) …………………………………………………………….…. 37

Ross v. Reed,
        719 F.2d 689, 693-694 (4th Cir. 1983) ……………………………………………………….… 22

Simmons v. United Mortg. and Loan Inv., LLC,
      634 F.3d 754, 763 (2011) ……………………………………………………………………….. 22

Sylvia Dev. Corp. v. Calvert Cnty,
        48 F.3d 810, 817-18 (4th Cir. 1995) ……………………………………………………………. 10

Trans World Airlines, Inc. v. Thurston,
       469 U.S. 111, 125-30 (1985) ………………………………………………………………........ 33

Turner v. Human Genome Science, Inc.,
        292 F. Supp. 2d 738, 744 (D.Md. 2003) ………………………………………………….… 37, 39

United States v. Hardy,
        545 F.3d 280, 283 (4th Cir. 2008) ……………………………………………………………… 22

Varghese v. Honeywell Int’l, Inc.,
       424 F.3d 411, 418 (4th Cir. 2005) ……………………………………………………..……….. 40

Villatoro v. CTS & Assocs., Inc.,
        2016 WL2348003, at *3 (D.Md. May 4, 2016) ………………………………………………… 28

Walton v. Greenbrier Ford, Inc.,
       370 F.3d 446, 450 (4th Cir. 2004) …………………………………………………………….... 11

Watkins v. City of Montg., Ala.,
       775 F.3d 1280, 1284 n.1 (11th Cir. 2014) ……………………………………………………… 14

Weiss v. Regal Collections,
        385 F.3d 337, 342, 347 (3d Cir. 2004) ………………………………………………………….. 23

Whiting-Turner Contracting Co. v. Fitzpatrick,
       366 Md. 295, 303 (2001) ……………………………………………………………………….. 39

Williams v. GenEx Svcs. LLC,
       809 F.3d 103, 109 (4th Cir. 2015) ……………………………………………...………………. 11
           Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 7 of 50



                      IN THE UNITED STATES DISTRICT COURT FOR
                             THE DISTRICT OF MARYLAND
                                  (Greenbelt Division)

TALIA CRAIGHEAD, et. al.,                      *

       Plaintiffs                              *

v.                                             *     Case No.: PX 17-cv-0595

FULL CITIZENSHIP                               *
OF MARYLAND, INC., et. al.,
                                               *
       Defendants.
                                               *
*      *       *       *       *       *       *         *   *     *      *      *      *      *

      MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ OPPOSITION TO
     PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT / DEFENDANTS’ CROSS-
                 MOTION FOR PARTIAL SUMMARY JUDGMENT

       Defendants, Full Citizenship of Maryland, Inc. (“FCI”) and Pansy Stancil-Diaz (together,

“Defendants”), by and through their undersigned attorneys Tamara B. Goorevitz, David A.

Skomba, and Franklin & Prokopik, P.C., hereby submit this Memorandum of Law in Support of

Defendants’ Opposition to Plaintiffs’ Motion for Summary Judgment / Defendants’ Cross-Motion

for Summary Judgment. In support thereof, Defendants state:

                                   STATEMENTS OF MATERIAL FACTS

       This Motion and supporting Memorandum of Law incorporates both Defendants’

Opposition to the Plaintiffs’ previously filed Motion for Summary Judgment, and Defendants’

Cross-Motion for Partial Summary Judgment. Accordingly, for the sake of clarity for the Court,

Defendants present both a Statement of Undisputed Facts, in support of Defendants’ Motion for

Partial Summary Judgment, and a Statement of Disputed Facts in direct rebuttal to the statement of

facts presented by Plaintiffs in their initial Motion.
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 8 of 50



        A.       Statement of Undisputed Material Facts in Support of Defendants’ Cross-
                 Motion for Partial Summary Judgment

         FCI is a private, non-profit, charitable agency that provides community-living support and

vocational assistance to individuals with intellectual disabilities. FCI has three (3) programs in

which it provides services to its clients: the Residential Program, the Supported Employment

Program (also referred to as the “Vocational Program”), and the Individual Support Services

Program (previously known as “CSLA”). See FCI Answers to Interrogatories, Ex. 1, Answer Nos.

5-6. The Residential Program provides assistance in housekeeping, personal hygiene, clothing

care, shopping, money management, socialization, communication, telephone use, and age-

appropriate leisure activities. See id., Answer No. 5; see Ex. 2, FCI Job Brochure.                             FCI’s

Vocational Program provides assistance necessary to enable individuals to perform productive

work, including on-the-job training and assistance, receiving pay, meeting or exceeding

expectations of their employers and to benefit financially, socially, and in personal self-esteem of

supported employment. See Ex. 1, Answer No. 3. The Residential Program is staffed with

Residential Counselors and Residential Coordinators. See FCI Job Descriptions, Ex. 3. The

Vocational Program is staffed with Vocational Counselors and Vocational Coordinators.1 Id.

        Pansy Stancil-Diaz is the Executive Director of Full Citizenship of Maryland, Inc. (“FCI”).

See Pansy Stancil-Diaz Affidavit, Ex. 4 at ¶ 1. FCI does not have a policy or practice of not

paying overtime to hourly employees. Id. at ¶ 2. Counselors are paid on an hourly basis and are

paid 1.5 times their regular rate (“overtime”), where applicable.                     Id. at ¶ 3-4. In contrast,

Coordinators such as Plaintiffs Talia Craighead (“Craighead”), Vernesha Hutchinson

(“Hutchinson”), and Pamela Ransom (“Ransom”) were paid a salary, and performed exempt


1
  As discussed infra at 14 n. 13, FCI and its Coordinators understand that “Staff” and “Counselors” are one and the
same, and as such for the purposes of this Motion, those two terms will be used interchangeably to refer to Residential
and/or Vocational Counselors, as distinct from the FCI (Residential and Vocational) Coordinator positions held by
Plaintiffs Craighead, Hutchinson, Ransom, and others.
                                                          2
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 9 of 50



duties, and therefore were treated by FCI as exempt from the overtime requirements under federal

and state law. Ex. 4 at ¶ 9.

        All the Vocational Counselors and Residential Counselors identified in Plaintiffs’ Motion

were classified as non-exempt employees and were being paid overtime at the time of the filing of

both the Complaint and Amended Complaint. Id. at ¶ 11. Prior instances where Counselors were

mistakenly not paid overtime as required by Maryland law in the past for regular hours worked as

Vocational Counselors have been resolved or corrected, to the extent practicable. Id. at ¶ 7.2

        Employees working as Residential Coordinators, including Craighead, Hutchinson and

Ransom, are no longer employed by FCI. Ex. 4 at ¶ 8. Ransom was employed by FCI for

approximately one year, from July 22, 2015 through August 11, 2016.                      Id. Craighead was

employed by FCI for less than a year, from July 20, 2015 until May 1, 2016. Id. Hutchinson was

employed by FCI from November 2, 2015 through April 14, 2017. Id.

        Plaintiff, Vernice Headen, began employment with FCI on April 11, 2016. Id. FCI has a

practice of paying employees every two weeks. Ex. 4 at ¶ 11. Therefore, Ms. Headen received the

first paycheck she was owed on April 21, 2016.                 Id.    In this paycheck, Ms. Headen was

inadvertently paid only $9.00 per hour rather than $9.55 per hour. Id. However, FCI realized this

error and corrected it by paying Ms. Headen the additional 55 cents an hour owed for all hours

previously worked, by making a miscellaneous payment of $77.96 in the paycheck which was

issued to Ms. Headen on June 16, 2016. Id.; see also Vernice Headen Depo., ECF 192-11, at

45:13-47:15 (reaffirming her Answer to Interrogatories on this issue, and confirming that she

received the $77.96 payment reimbursement and could not dispute that this amount was for

reimbursement for the inadvertent minimum wage error.).

2
  Most of these issues were resolved by way of settlement agreements, which will be addressed by Defendants’
briefing regarding the settlement agreements, to be filed with the Court on November 15, 2019. [ECF 199 and 200].

                                                       3
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 10 of 50



       Plaintiffs have brought two distinct actions: (1) a Fair Labor Standards Act (“FLSA”) claim

on behalf of a proposed “collective class;” and (2) Maryland Wage and Hour Law (“MWHL”) and

Maryland Wage Payment and Collection Law (“MWPCL”) claims on behalf of a proposed Federal

Rule of Civil Procedure 23 (“Rule 23”) class. Pls.’ Am. Compl., ECF 34. Both the “collective

action” and the class action were brought on behalf of “Defendants’ current and former employees

who were paid by the hour: and (a) were not paid the legal minimum wage in any one workweek,

and/or (b) were not paid one and one-half times their regular hourly rate for hours worked in

excess of 40 hours in any one workweek.” Id. Plaintiffs Craighead, Hutchinson and Ransom

allege failure by Defendants to pay overtime wages under the FLSA and under the MWHL and

MWPCL, Maryland’s wage-and-hour laws. Plaintiff Headen, however, asserts no claims against

Defendants for alleged failure to pay overtime wages, and asserts only a claim for failure to pay

minimum wages. See id. Headen, as noted above, was repaid in 2016 the full entirety of what she

had been mistakenly underpaid. See Ex. 4 at ¶ 11. See also Ex. 13, attached.

       Furthermore, as noted below (infra at Section IV), Plaintiffs have presented no evidence

during litigation in support of a claim that any wage-and-hour violations by Defendants were

committed “willfully;” and Plaintiffs have presented no evidence (infra at Section III) suggesting

or hinting at any consequential damages they may have suffered as a result of any wage-and-hour

violations Defendants may have committed in this case. Lastly, the evidence in this case (see infra

at Section VI) makes clear that Collective Class Member Jennifer Bumbray passed away before

the start of either of the two actions in this case, and as such could not have physically or legally

opted into the Collective Action as Plaintiffs have continually maintained.




                                                 4
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 11 of 50



         B.       Statement of Disputed Material Facts in Support of Defendants’ Opposition to
                  Plaintiffs’ Motion for Summary Judgment

         Defendants dispute Plaintiffs’ Statement of Facts to the extent it describes all Plaintiffs

with the position of Residential or Vocational Coordinator, as “residential staff” or hourly

employees who were non-exempt employees under the law and thus entitled to overtime pay. See

ECF 192-1, at 12-15, n. 1-4. During their employment with FCI, Plaintiffs Ransom, Craighead

and Hutchinson worked as Residential Coordinators, in which capacity they (1) had a primary duty

of management, (2) directed the work of two or more other employees, with minimal daily

supervision, and (3) provided valuable, ongoing recommendations and input to upper management

with respect to the hiring, firing, advancement, promotion, discipline, or other change of status of

other employees in the organization. See generally infra, n. 2-12; see also Stancil-Diaz Second

Affidavit, Ex. 5, at ¶¶ 2-8. Therefore, Plaintiffs Ransom, Craighead and Hutchinson were always

intended to be paid on a salary basis, as salaried employees. Ex. 4 at ¶ 9.

         In particular, as borne out amply during the discovery process, Plaintiffs Craighead,

Hutchinson, and Ransom’s primary job duties in their positions as Residential Coordinators

entailed distinctly supervisory duties not performed by the FCI counselors they supervised. See

Ex. 4 at ¶¶ 3-4, 9. The Coordinators’ responsibilities and primary job duties involved regular

supervision, coordination, management, training, evaluations, review, and/or oversight of the

Residential Counselors, who in turn worked directly with the residential “clients.”3 See Stancil-


3
  See, e.g., FCI Job Descriptions, Ex. 3 (describing Residential Coordinator’s responsibility to, inter alia, supervise
residential staff and clients); Residential Coordinator Job Description and Responsibilities, Ex. 6 (outlining job
description, including requirement of “supervisory experience of at least one year;” and outlining various
responsibilities, including “[s]upervise, train, and evaluate, all residential staff;” “[h]old responsibility for residential
program oversight[;]” and “[f]unction as the FCI individual program coordinator for all individuals served in the FCI
residential program.”; Craighead Depo., ECF 192-5, at 53:19-54:11 (describing Residential Counselors’ different job
duties: to “make sure that the [clients] are safe;” that they “have food in the house, [and] that they have other basic
necessities,” like “[h]ot water, running water, electricity, their medication); id. at 76:3-76:13 (Counselor position
entailed “providing assistance to [FCI] clients as they perform work,” and “ensuring that [FCI] clients took prescribed
medicines.”). See id. at 17:1-17:9 (stating “yes” to question of “Any … of these coordinator positions you mentioned,
they were all supervisory positions, correct?”; and “yes” to question of whether “you supervised two or more people
                                                             5
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 12 of 50



Diaz Second Affidavit, Ex. 5, at ¶¶ 4-5. The Residential Coordinators also were responsible for

developing and monitoring the implementation and progress of “individualized plans” (“IP”), aka

“person-centered plans,” for the FCI clients residing at FCI homes. 4 And these Coordinators’

primary tasks included drafting regular reports to upper management on the progress and targets of

clients’ IPs;5 coordinating work schedules for Residential Counselors, and creating and overseeing

work schedules for clients’ daily activities;6 overseeing disbursement of approved expense budgets

for FCI house and clients’ needs, and managing of expense receipts;7 signing off on Counselor


who worked underneath you who were also employees of FCI, correct?”); id. at 53:8-53:12 (describing making visits
to residential homes to make sure “[Residential Counselors] are doing what they are supposed to do.”); id. at 139:2-
139:9 (reporting to Ms. Stancil-Diaz on underperforming Residential Counselors).

        See also Hutchinson Depo, 192-6, at 15:11-15:22 (agreeing that one role of Coordinator like herself was
“supervise and direct the work of residential staff who worked in the house [she was] supervising[ ]”); id. at 21:13-
23:20 (Coordinator corrected Counselors who made errors, and/or reported errors to Ms. Stancil-Diaz); id. at 32:2-
32:13 (requirement to report underperforming Counselors to Ms. Stancil-Diaz); id. at 55:12-57:6 (discussing instances
reporting to upper management Staff violations and poor performance observed on video or reported by other staff);
id. at 78:14-78:19 (on-the-job training of Counselors regarding implementation of client “person-centered plans.”); id.
at 140:6-140:13 (drafting of annual evaluation reports regarding supervised Residential Counselors); Tanya Rose
Depo., ECF 192-8, at 53:10-54:14 (discussing job duty of leaving notes and instructions for Counselors to complete
unfinished tasks, and following up with Counselors regarding same); id. at 55:6-56:18 (Coordinators reporting to
weekly meetings with upper management meetings regarding issues related to Counselor work performance and client
progress); see also Ransom Depo., ECF 192-7, at 25:10-25:14 (discussing job duty of “assur[ing] coordination of IP-
specified programs and activities for FCI vocational staff, and appropriate day program staff of other agencies”).
4
  See Craighead Depo., ECF 192-5, at 134:19-135:4 (describing Coordinator duty to “create a schedule for the clients,
[and] work on the goals that were related to their treatment plans or ISPs[.]”); see Hutchinson Depo., 192-6, at 13:14-
14:12 (describing Coordinator job of ensuring client health and safety, “developing person-centered plans” or
“individualized plan” for each residential client); see id. at 16:5-16:12 (describing role of “coordinat[ing] services” for
clients, and “make sure that the plans were being followed that were developed”); id. at 68:6-68:14 (discussing
preparing for drafting “quarterlies” reports regarding clients); see Hutchinson Work Logs, Ex. 7 (showing same).
5
  See Hutchinson Depo., ECF 192-6, at 63:17-64:13 (drafted quarterly “progress reports” to be sent to upper
management, regarding “the progress or lack of progress that had occurred with [a given client] during that time
span”); see also Rose Depo., ECF 192-8, at 22:12-23:12; 26:14-27:2 (drafting quarterly and annual reports regarding
clients’ progress in IPs was solely job of Coordinators).
6
   See Craighead Depo., ECF 192-5, at 83:17-84:12 (discussing Coordinator role of creating client schedules of daily
activities, “so that the clients as well as [Residential Counselors] would be aware of what we would be doing that
day.”); id. at 88:10-88:13 (same); see Rose Depo., ECF 192-8, at 27:8-2-27:12 (responsible for coordination of
Counselor schedules); see Hutchinson Depo., ECF 192-6, at 67:19-68:5 (role of creating Counselor schedules); see
Hutchinson Work Logs, Ex. 7 (showing same).
7
  See, e.g., Hutchinson Depo., ECF 192-6, at 58:18-63:16 (describing Coordinator responsibility of disbursing,
tracking, and accounting of house budgets and client expense budgets); see Hutchinson Work Logs, Ex. 7 (showing
weekly logs including house and client budgeting tasks); see Rose Depo., ECF 192-8, at 23:13-23:21; 25:5-25:16
(discussing role of managing and tracking house and client expenses budgets); see id. at 25:21-26:12 (discussing
                                                            6
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 13 of 50



paysheets, and on overtime and leave requests for Counselors, and providing input to upper

management regarding same;8 and providing input to upper management with respect to hiring,

discipline, promotion, and/or suspension decisions regarding Residential Counselors.9 See also

Stancil-Diaz Second Affidavit, Ex. 5, at ¶¶ 4-9 (discussing Coordinators’ autonomy, direct

oversight and management of staff members, role in creating and managing staff schedules, role in

monitoring staff performance and reporting issues to upper management, and important role in

providing input and recommendations to upper management regarding hiring, advancement, and/or

discipline of staff members).

         Furthermore, the named Plaintiffs testified that their rate of pay, when broken down to a

pro rata hourly rate, was almost double that of the FCI Counselors 10 (see also Stancil-Diaz Second

Affidavit, Ex. 5, at ¶ 10); and that they performed many managerial tasks that Counselors never


Coordinator’s broad role of ensuring that all items addressed by monthly budgets were purchased, and “make sure the
houses have what they need.”).

8
   See Hutchinson Depo., ECF 192-6, at 69:19-70:3 (role of signing off on Counselor’s submitted paysheets); id. at
70:12-70:20 (discussing Coordinator job duty of monitoring and signing off on Counselors’ payroll timesheets);
85:10-86:5 (describing role of fielding overtime requests and providing input to Ms. Stancil-Diaz regarding same); id.
at 86:7-86:10, 86:19-87:16 (indicating role of signing off on Counselor leave requests and providing input to Ms.
Stancil-Diaz regarding same); see Ransom Depo., ECF 192-7, at 71:5-72:11 (same); see “Hutchinson Signed Leave
Forms,” Ex. 8 (showing Hutchinson signatures on Residential Counselor requests for leave).

9
   See Craighead Depo., ECF 192-5, at138:2-138:16 (discussing role of sitting in on interview panels, completing
candidate review forms, providing feedback to upper management regarding interview candidates); id. at 57:19-61:10
(discussing at length her role on interview panels, and completing forms for feedback and recommendations regarding
job applicants); see also Hutchinson Depo., ECF 192-6, at 34:19-36:10 (describing role of participating in hiring
panels and providing feedback to upper management regarding same); id. at 137:14-140:3 (providing input and
recommendations to Ms. Stancil-Diaz regarding termination of Residential Counselor who damaged staff property and
created safety issue); see also Ransom depo, ECF 192-7, 61:19-66:20 (discussing her responsibility of reporting staff
infractions and underperformance, and individual instances of same, and practice of providing input and
recommendations to Ms. Stancil-Diaz regarding staff consequences); see id. at 143:18-144:2 (discussing role of sitting
in on interview panels, and providing required input to Ms. Stancil-Diaz regarding same); Rose Depo., ECF 192-8, at
58:4-59:16 (discussing past examples and process of writing-up Residential Staff to Ms. Stancil-Diaz, when she
observed or learned of staff mistakes, tardiness or infractions).
10
   Compare Headen Pay Stubs (ECF 72-13), with Craighead, Hutchinson, and Ransom Paystubs (ECF 72-11, -12, -
14); see also Ransom Depo., ECF 192-8, at 38:5-42:18 (discussing belief that pay for Residential Counselors was
$10.00 per hour, as compared to her Coordinator salary of about $40,000.00/year); see also Hutchinson Depo, ECF
192-7, at 97:21-99:2 (discussing Coordinators’ usual rate of pay of about $19.00 per hour vs. the lower starting rate of
pay for Residential Counselors). See also Stancil-Diaz Affidavit Exhibits 4-B to 4-E (initial hire and payroll
documents indicating Residential Coordinators were hired for positions with set $40,000 salaries).
                                                           7
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 14 of 50



performed.11 See also id. at ¶ 11. In many important respects the Coordinators also worked with

autonomy and with limited oversight from upper management.12 See also id. at ¶¶ 2-4 (discussing

limited daily oversight of Residential Coordinators, and delegation of direct staff oversight to

Residential Coordinators).

        Moreover, Defendants dispute Plaintiffs’ statement that if the Court grants summary

judgment for Plaintiffs in the entirety, the damages are “readily ascertainable.” See Pls.’ Motion,

ECF 192-1, at 26-27 (“If the Court grants summary judgment, the facts establishing the damages

in this case are undisputed and damages amounts are readily obtainable . . . [b]ased on Defendants’

payroll records, and Defendants have stipulated to their accuracy.”). Even were the Court to grant

summary judgment for Plaintiffs, the scope of damages for the Plaintiffs remains very much in

dispute regarding, inter alia, the proper overtime rate that would apply, and the matters raised

herein by Defendants in their Cross-Motion, which necessarily implicate matters related to

damages.

                           STATEMENT OF RELEVANT PROCEDURAL HISTORY

        Plaintiffs first moved the Court to conditionally certify a FLSA collective class, comprising

all current or former FCI employees paid by the hour who were allegedly not paid the legal

minimum wage and/or were not paid the proper overtime rate for hours worked in excess of 40

hours in any week. ECF No. 39. On February 16, 2018, the Court granted the motion. ECF 78.


11
   See Ransom Depo., ECF 192-7, at 74:15-75:3 (stating that only Coordinators, and not Counselors, drafted quarterly
FCI reports regarding clients’ person-centered plans and the progress of same); see also Rose Depo., ECF 192-8, at
26:13-27:2 (discussing how quarterly and annual reports were exclusively jobs for coordinators, not counselors); id. at
27:3-27:12 (preparing and managing budgets, and coordinating staff and client schedules exclusively a Coordinator
duty); id. at 27:13-27:17 (liaising with “research coordinators” to assist at houses exclusively a job for Residential
Coordinators); id. at 30:9-33:17 (addressing list of daily activities performed by Residential Counselors, stating that
with some exceptions, those were job duties reserved for Counselors and not part of Coordinator’s normal job duties).
See also Hutchinson Depo., ECF 192-6, at 63:3-64:13 (stating that managing and tracking house budgets, and
preparing quarterly client reports were exclusive roles for Coordinators).

12
   See, e.g., Craighead Depo., ECF 192-5, at 41:3-41:16 (stating that Residential Coordinators’ schedules varied
according to circumstances, and she “set [her] own schedule as the residential coordinator.”).
                                                          8
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 15 of 50



Plaintiffs also moved the Court to certify the Rule 23 class, which it defined as: “All persons who

were, are, or will be employed by Defendants as Residential Coordinators and Counselors, and

Vocational Coordinators and Counselors, who were paid by the hour, and were not paid the legal

minimum wage and/or one and one-half time their regular hourly rate for hours worked in excess

of 40 in a workweek, from March 1, 2014 through the present.” ECF No. 72.

       The Court granted final certification of the Rule 23 Class in an Order issued July 27, 2018.

ECF 107. All pending litigation and discovery deadlines – including the joint submission of the

proposed Rule 23 Class Notice – were temporarily stayed pending mediation.                  Following

unsuccessful mediation, merits discovery resumed and has now come to a close.

                                       STANDARD OF REVIEW

       Summary judgment upon any claim “shall be rendered forthwith if the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,

show that there is no genuine issue as to any material fact and that the moving party is entitled to

judgment as a matter of law.” Fed. R. Civ. P. Rule 56(c).

       The “mere existence of some alleged factual dispute between the parties will not defeat an

otherwise properly supported motion for summary judgment … .” Anderson v. Liberty Lobby,

Ltd., 477 U.S. 242, 247-48 (1986). See Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986) (stating that when moving party has carried its burden, non-moving

party “must do more than simply show there is some metaphysical doubt as to the material facts.”)

The “mere existence of a scintilla of evidence” in support of the plaintiff’s claims is insufficient to

preclude summary judgment; there must be evidence upon which a jury reasonably could find for

the plaintiff. Liberty Lobby, 477 U.S. at 252. Moreover, any facts proffered by a party opposing a

motion for summary judgment must be in the form of admissible evidence. See Celotex Corp. v.

Catrett, 477 U.S. 317, 327 (1986). Mere speculation or conjecture is insufficient to oppose the

                                                  9
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 16 of 50



motion. See Sylvia Dev. Corp. v. Calvert Cnty., 48 F.3d 810, 817-18 (4th Cir. 1995). A party

opposing summary judgment cannot merely allude to the existence of a document or cite to merely

colorable evidence to raise the specter of dispute over a material fact which would defeat a motion

for summary judgment. Liberty Lobby, 477 U.S. at 249-50.

       A fact is “material,” for purposes of summary judgment, only if, when applied to the

substantive law, it affects the outcome of the litigation. Id. at 248. See Nilson v. Historic Inns

Grp. Ltd., 903 F. Supp. 905, 907 (D.Md. 1995); Korotki v. Atty. Svcs. Corp., Inc., 931 F. Supp.

1269, 1273 (D.Md. 1996) (“Material facts are those facts which the substantive law identifies as

‘facts that might affect the outcome of the suit.’”). Thus, the mere existence of a factual dispute is

insufficient. See Liberty Lobby, 477 U.S. at 248. The factual dispute must affect the outcome of

the suit as a matter of law, or it is irrelevant to the motion for summary judgment.

       As explained by the Fourth Circuit: “The function of a motion for summary judgment is to

‘smoke out’ evidence to see if there is any case, i.e., any genuine dispute as to any material fact,

and if there is no case, to conserve judicial time and energy by avoiding an unnecessary trial and

by providing speedy and efficient summary disposition.” Bland v. Norfolk & Southern Railroad

Co., 406 F.2d 863, 866 (4th Cir. 1996) (as quoted in McNeiry v. McGraw Hill, 919 F. Supp. 853

(D.Md. 1995)). See also Fidelity v. Grave-Humphreys Co., 818 F.2d 1126, 1128 (4th Cir. 1987).

                                            ARGUMENT

I.     THE COURT SHOULD DENY PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT WITH
       RESPECT TO PLAINTIFFS’ OVERTIME CLAIMS, AS THERE IS A GENUINE DISPUTE OF
       MATERIAL FACT OF WHETHER THE FCI COORDINATORS WERE EXEMPT EMPLOYEES

       Plaintiffs’ claims with respect to FCI’s alleged failure to pay overtime rests on a factual

foundation that is subject to genuine disputes of material fact as to whether certain supervisory

employees were non-exempt employees and therefore not entitled to overtime pay. As will be

demonstrated below, because of these genuine disputes of material fact, Plaintiffs’ request for

                                                 10
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 17 of 50



judgment as a matter of law with respect to these supervisory employees should be denied and

reserved for the trier of fact to decide on the merits.

       A.      Employees are Exempt From Overtime Wage Laws if They Satisfy the Job
               Duties Test and the Salary Basis Test.

       The FLSA prohibits, for qualifying, non-exempt employees, employment “for a workweek

longer than forty hours unless such employee receives compensation for [hours worked over 40 in

that week] at a rate not less than [1.5 times] the regular rate at which he is employed.” FLSA §

207(a)(1). See Md. Code, Labor & Empl. Art. (“MWHL), § 3-415 (mirroring same overtime rule).

       Certain employees are exempt from this requirement, including the “workers ‘employed in

a bona fide executive, administrative, or professional capacity.’ ” Morrison v. Cnty. of Fairfax,

Va., 826 F.3d 758, 761 (4th Cir. 2016) (quoting FLSA § 213(a)(1)). It is the employer’s burden to

prove that an employee qualifies for FLSA exemption. Williams v. GenEx Svcs. LLC, 809 F.3d

103, 109 (4th Cir. 2015). Whether an employee is exempt is a mixed question of law and fact. See

id. (“The ‘question of how the [employees] spent their working time ... is a question of fact. The

question of whether their particular activities exclude them from the overtime benefits of the FLSA

is a question of law.’”) (quoting Icicle Seafoods, Inc. v. Worthington, 475 U.S. 709, 714 (1986)).

See Walton v. Greenbrier Ford, Inc., 370 F.3d 446, 450 (4th Cir. 2004). “[T]he applicability of

the exemptions must be determined based on the individualized facts . . . in each case[;]” and “a

fact-sensitive inquiry is required.” Morrison, 826 F.3d at 768 (citing Walton, 370 F.3d at 453).

               1.    Job Duties Requirement

       Under Department of Labor (“DOL”) regulations, an employee who makes more than $455

per week – such as the FCI Coordinators here – is an executive employee for exemption purposes

if she also meets the “salary basis” test (see 29 C.F.R. § 541.602), and the “job duties” test. See id.

at § 541.700. With respect to the latter, the employee must: (1) have a “primary duty” of


                                                   11
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 18 of 50



“management of the enterprise in which the employee is employed[;]” (2) “customarily and

regularly direct[ ] the work of two or more other employees;” and (3) “ha[ve] the authority to hire

or fire other employees or whose suggestions and recommendations as to the hiring, firing,

advancement, promotion or any other change of status of other employees are given particular

weight.” Id. at § 541.100(a)(2)-(4)). See id. at §§ 541.102-541.105.

         The regulations define “primary duty” as “the principal, main, major or most important

duty that the employee performs,” “based on all the facts in a particular case, with the major

emphasis on the character of the employee’s job as a whole.” 29 C.F.R. § 541.700(a). The DOL

suggests four non-exhaustive factors for courts to consider when making this factual assessment:

        … the relative importance of the exempt duties as compared with other types of
        duties; the amount of time spent performing exempt work; the employee’s
        relative freedom from direct supervision; and the relationship between the
        employee’s salary and the wages paid to other employees for the kind of
        nonexempt work performed by the employee.

Id. See GenEx Svcs., 809 F.3d at 105.

               2.     Salary Basis Requirement

       As for the “salary basis” prong, under the governing regulations an employee meets the

salary basis test if [she] “[1] regularly receives each pay period on a weekly, or less frequent basis,

[2] a predetermined amount constituting all or part of the employee’s compensation, [3] which

amount is not subject to reduction because of variations in the quality or quantity of the work

performed.” 29 C.F.R. § 541.602(a). See Hughes v. Gulf Interstate Field Svcs., Inc., 878 F.3d

183, 188 (6th Cir. 2017). And while some pay deductions are permissible – e.g., for absences of at

least one day for personal reasons other than sickness or disability; and “for unpaid disciplinary

suspensions of [at least one day] imposed in good faith for infractions of workplace conduct rules

...” – an otherwise exempt employee “must receive [her] full salary for any week in which [she]

performs any work, without regard to the number of days or hours worked.” Id. at § 541.602(a).

                                                  12
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 19 of 50



Improper deductions from that set, predetermined amount will defeat exemption status only for the

pay period during which the improper deductions were made. See id. at § 541.603(b).

               3.     Additional Pay Beyond Normal Workweek, Including Variations in Pay,
                      Does Not Affect Salary Basis or Exemption Status.

       Importantly, employees who receive a predetermined guaranteed weekly (or less often)

salary in excess of $455 per week, under the regulations, are permitted to be paid for additional

work in excess of that predetermined amount, including different jobs with different pay rates,

without affecting the salary basis requirement, so long as “the employment arrangement also

includes a guarantee of at least the minimum weekly-required amount paid on a salary basis.” 29

C.F.R. at § 541.604(a); see also id. (“[T]he exemption is not lost if an exempt employee . . . also

receives additional compensation based on hours worked for work beyond the normal workweek.

Such additional compensation may be paid on any basis (e.g., flat sum, bonus payment, straight-

time hourly amount, time and one-half or any other basis), and may include paid time off.”).

       The employer may also vary hours worked by or money paid to an employee in this

additional work, “beyond the normal workweek,” including deductions based on performance, so

long as the predetermined amount is not subject to improper pay deductions. See, e.g., Havey v.

Homebound Mortg., Inc., 547 F.3d 158, 165 (2d Cir. 2008) (“A two-part salary scheme in which

employees receive a predetermined amount, plus, on a quarterly prospective basis, an additional

portion subject to deductions for quality errors does not violate the salary-basis test.”); Lovelady v.

Allsup’s Convenience Stores, Inc., 304 Fed. Appx. 301, 304 (5th Cir. 2008) (“Deductions or

reductions from bonus payments do not affect an employee’s [exempt] status . . . so long as the

requisite minimum [ ] salary is paid.”); Coppage v. Bradshaw, 665 F. Supp. 2d 1361, 1366 (N.D.

Ga. 2009) (“[W]here an exempt employee receives additional compensation above his guaranteed

minimum salary, an employer may make deductions without destroying the salary basis”).


                                                  13
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 20 of 50



               4.    Improper Deductions that Do Not Comprise an ‘Actual Practice’ of
                     Improper Deductions Will Not Affect Exemption Status, and Any Loss of
                     Exemption is Limited to Time Period of Violations.

       Notwithstanding the above, not all improper salary deductions result in total loss of FLSA

exemption. The critical question, under regulations, is whether the employer has engaged in an

“actual practice of making improper deductions,” and thereby “demonstrates that [it] did not

intend to pay employees on a salary basis.” 29 C.F.R. § 541.603(a). See Ellis v. J.R.’s Country

Stores, Inc., 779 F.3d 1184, 1188 (10th Cir. 2015); Rebischke v. Tile Shop, LLC, 229 F. Supp. 3d

840, 849 (D. Minn. 2017). The DOL recommends courts consider several factors in making this

determination, including but not limited to: “the number of improper deductions, particularly as

compared to the number of employee infractions warranting discipline; the time period during

which the employer made improper deductions; the number and geographic location of employees

whose salary was improperly reduced; the number and geographic location of managers

responsible for taking the improper deductions; and whether the employer has a clearly

communicated policy permitting or prohibiting improper deductions.” 29 C.F.R. § 541.603(a).

       Moreover, to the extent that the court determines that an “actual practice” of improper

deductions took place, such that the employer “did not intend to pay employees on a salary

basis[,]” the exemption status is lost only “during the time period in which the improper

deductions were made.” Id. at § 541.603(b) (italics added); accord Baden-Winterwood v. LifeTime

Fitness, Inc., 566 F.3d 618, 628 (6th Cir. 2009); Ellis, 779 F.3d at 1189; Watkins v. City of Montg.,

Ala., 775 F.3d 1280, 1284 n.1 (11th Cir. 2014).

       B.      There is a Genuine Dispute of Material Fact as to Whether the FCI
               Coordinators Satisfy the “Job Duties” Test Required for Exempt Status.

       Plaintiffs’ request for summary judgment with respect to the Residential Coordinators’

overtime claims should be denied, because there remains a genuine dispute of material fact as to


                                                  14
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 21 of 50



whether these Coordinator employees met the “job duties” test for exempt executive employees

under FLSA regulations. See 29 C.F.R. at § 541.100(a)(2)-(4).

         First, the employees at issue13 held the job title of Residential Coordinators, which contrary

to Plaintiffs’ assertions, perform distinctly supervisory duties not performed by the FCI counselors

they supervised. See Stancil-Diaz Affidavit, Ex. 4, at ¶ 9. See Stancil-Diaz Second Affidavit, Ex.

5, at ¶¶ 2, 4-9. The Coordinator responsibilities and duties of Plaintiffs Craighead, Hutchinson,

and Ransom were clearly marked by supervision, training, management, evaluation, review, and/or

oversight of Residential Counselors (or “staff”) who worked directly with the residential

“clients.”14 The Residential Coordinators also were responsible for: developing and monitoring the

implementation and progress of “individualized plans” (“IP”) for FCI clients,15 including drafting


13
   Plaintiffs misleadingly characterize the employees making overtime claims in this case as “Residential and
Vocational Staff” (see ECF 192-1, at 6-7), eliding key and material distinctions between FCI’s Residential and
Vocational Counselors, and on the other hand Residential and Vocational Coordinators. “Staff” are best understood as
“Counselors” (not Coordinators), an interchangeable terminology endorsed by the named Plaintiffs themselves. See
Craighead Depo, ECF 192-5, at 53:13-53:20 (agreeing that “Staff” meant “Counselors” and vice versa); see also
Ransom Depo., ECF 192-7, at 21:18-22:7; 28:8-28:16 (discussing how residential “staff” are really “Residential
Counselors” and interchangeable terms); Rose Depo., ECF 192-8, at 29:15-30:8 (agreeing that residential staff and
residential counselor are one and the same). In fact, the only dispute in this case with respect to overtime claims is
over employees in the position of “Coordinators,” and none of the Class Representatives making overtime claims
(Plaintiffs Craighead, Hutchinson and Ransom) were Counselors, aka “Staff.” As discussed herein, the differences
between Counselors and Coordinators, in job title and job duties, are central to the issue of exemption from any
overtime claims, and to the extent that Plaintiffs attempt to allege that all “staff” performed the same tasks without
distinction, the Court should disregard that attempt.
14
   See, e.g., FCI Job Descriptions, Ex. 3 (describing Residential Coordinator’s responsibility to, inter alia, supervise
residential staff and clients); Residential Coordinator Job Description and Responsibilities, Ex. 6 (outlining job
description, including requirement of “supervisory experience of at least one year;” and outlining various
responsibilities, including “[s]upervise, train, and evaluate, all residential staff;” “[h]old responsibility for residential
program oversight[;]” and “[f]unction as the FCI individual program coordinator for all individuals served in the FCI
residential program.”; Craighead Depo., ECF 192-5, at 53:19-54:11 (describing Residential Counselors’ different job
duties: to “make sure that the [clients] are safe;” that they “have food in the house, [and] that they have other basic
necessities,” like “[h]ot water, running water, electricity, their medication); id. at 76:3-76:13 (Counselor position
entailed “providing assistance to [FCI] clients as they perform work,” and “ensuring that [FCI] clients took prescribed
medicines.”). See id. at 17:1-17:9 (stating “yes” to question of “Any … of these coordinator positions you mentioned,
they were all supervisory positions, correct?”; and “yes” to question of whether “you supervised two or more people
who worked underneath you who were also employees of FCI, correct?”). See also additional named Plaintiffs’
deposition testimony, supra n.2 (stating same)
15
    See Craighead Depo., ECF 192-5, at 134:19-135:4 (describing Coordinator duty to “create a schedule for the
clients, [and] work on the goals that were related to their treatment plans or ISPs[.]”); see Hutchinson Depo., 192-6, at
13:14-14:12 (describing Coordinator job of ensuring client health and safety, “developing person-centered plans” or
                                                            15
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 22 of 50



regular reports to upper management on the progress and targets of clients’ IPs;16 coordinating

work schedules for Residential Counselors, and creating and overseeing work schedules for

clients’ daily activities;17 overseeing disbursement of approved expense budgets for FCI house and

clients’ needs, and managing of expense receipts;18 signing off on Counselor paysheets, and

overtime and leave requests for Counselors, and providing input to upper management regarding

same;19 and providing input to upper management and Ms. Stancil-Diaz with respect to hiring,

discipline, and/or suspension of Residential Counselors.20                    Furthermore, the named Plaintiffs

testified that their rate of pay, when broken down to a pro rata hourly rate, was almost double that


“individualized plan” for each residential client); see id. at 16:5-16:12 (describing role of “coordinat[ing] services” for
clients, and “make sure that the plans were being followed that were developed”); id. at 68:6-68:14 (discussing
preparing for drafting “quarterlies” reports regarding clients); see Hutchinson Work Logs, Ex. 7 (showing same).

16
   See Hutchinson Depo., ECF 192-6, at 63:17-64:13 (drafted quarterly “progress reports” to be sent to upper
management, regarding “the progress or lack of progress that had occurred with [a given client] during that time
span”); see also Rose Depo., ECF 192-8, at 22:12-23:12; 26:14-27:2 (drafting quarterly and annual reports regarding
clients’ progress in IPs was solely job of Coordinators).
17
   See Craighead Depo., ECF 192-5, at 83:17-84:12 (discussing Coordinator role of creating client schedules of daily
activities, “so that the clients as well as [Residential Counselors] would be aware of what we would be doing that
day.”); id. at 88:10-88:13 (same); see Rose Depo., ECF 192-8, at 27:8-2-27:12 (responsible for coordination of
Counselor schedules); see Hutchinson Depo., ECF 192-6, at 67:19-68:5 (role of creating Counselor schedules); see
Hutchinson Work Logs, Ex. 7 (showing same).
18
   See, e.g., Hutchinson Depo., ECF 192-6, at 58:18-63:16 (describing Coordinator responsibility of disbursing,
tracking, and accounting of house budgets and client expense budgets); see Hutchinson Work Logs, Ex. 7 (showing
weekly logs including house and client budgeting tasks); see Rose Depo., ECF 192-8, at 23:13-23:21; 25:5-25:16
(discussing role of managing and tracking house and client expenses budgets); see id. at 25:21-26:12 (discussing
Coordinator’s broad role of ensuring that all items addressed by monthly budgets were purchased, and “make sure the
houses have what they need.”).
19
   See Hutchinson Depo., ECF 192-6, at 69:19-70:3 (role of signing off on Counselor’s submitted paysheets); id. at
70:12-70:20 (discussing Coordinator job duty of monitoring and signing off on Counselors’ payroll timesheets);
85:10-86:5 (describing role of fielding overtime requests and providing input to Ms. Stancil-Diaz regarding same); id.
at 86:7-86:10, 86:19-87:16 (indicating role of signing off on Counselor leave requests and providing input to Ms.
Stancil-Diaz regarding same); see Ransom Depo., ECF 192-7, at 71:5-72:11 (same); see Hutchinson Signed Leave
Requests, Ex. 8 (showing Hutchinson signatures on Residential Counselor requests for leave).

20
    See Craighead Depo., ECF 192-5, at138:2-138:16 (discussing role of sitting in on interview panels, completing
candidate review forms, providing feedback to upper management regarding interview candidates); id. at 57:19-61:10
(discussing at length her role on interview panels, and completing forms for feedback and recommendations regarding
job applicants); see also Hutchinson Depo., ECF 192-6, at 34:19-36:10 (describing role of participating in hiring
panels and providing feedback to upper management regarding same); id. at 137:14-140:3 (providing input and
recommendations to Ms. Stancil-Diaz regarding termination of Residential Counselor who damaged staff property and
created safety issue). See also additional Plaintiffs’ testimony on this issue, supra n.8 (stating same).
                                                           16
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 23 of 50



of the FCI Counselors,21 and that they performed many managerial tasks that Counselors never

performed.22 In many important respects they also worked with autonomy and with limited

oversight from upper management.23

         In short, the record of evidence and testimony produced through discovery (much of it

coming from the Class Plaintiffs themselves) is replete with examples of job requirements and job

duties involving inherently supervisory and management-related tasks, with respect to the

supervised FCI Residential Counselors, and with respect to the clients under their direct care and

the progress of their individualized treatment plans. Even if to some extent the job duties of

Residential Coordinators overlapped with those of Residential Counselors (see Pls.’ Motion, ECF

192-1, at 7 n.2), occasional overlap of job duties between supervisory employees and subordinates

does not on its own defeat exemption status according to the “job duties” test. See 29 C.F.R. §

541.700(b) (stating, “employees who spend more than 50 percent of their time performing exempt

work will generally satisfy the primary duty requirement”). Here, there is more than sufficient

evidence from a which a jury could conclude that the Residential Coordinators in these class and

collective actions held exempt executive positions under the “job duties” test.



21
   Compare Headen Pay Stubs (ECF 72-13), with Craighead, Hutchinson, and Ransom Paystubs (ECF 72-11, -12, -
14); see also Ransom Depo., ECF 192-8, at 38:5-42:18 (discussing belief that pay for Residential Counselors was
$10.00 per hour, as compared to her Coordinator salary of about $40,000.00/year); see also Hutchinson Depo, ECF
192-7, at 97:21-99:2 (discussing Coordinators’ usual rate of pay of about $19.00 per hour vs. the lower starting rate of
pay for Residential Counselors).
22
   See Ransom Depo., ECF 192-7, at 74:15-75:3 (stating that only Coordinators, and not Counselors, drafted quarterly
FCI reports regarding clients’ person-centered plans and the progress of same); see also Rose Depo., ECF 192-8, at
26:13-27:2 (discussing how quarterly and annual reports were exclusively jobs for coordinators, not counselors); id. at
27:3-27:12 (preparing and managing budgets, and coordinating staff and client schedules exclusively a Coordinator
duty); id. at 27:13-27:17 (liaising with “research coordinators” to assist at houses exclusively a job for Residential
Coordinators); id. at 30:9-33:17 (addressing list of daily activities performed by Residential Counselors, stating that
with some exceptions, those were job duties reserved for Counselors and not part of Coordinator’s normal job duties).
See also additional Plaintiffs’ deposition testimony, supra n. 10 (stating same).

23
   See, e.g., Craighead Depo., 41:3-41:16 (stating that Residential Coordinators’ schedules varied according to
circumstances, and she “set [her] own schedule as the residential coordinator.”). See Stancil-Diaz Second Affidavit,
Ex. 5 at ¶ 2-4 (addressing limited daily oversight of day-to-day job duties).
                                                          17
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 24 of 50



         C.       There is a Genuine Dispute of Material Fact as to Whether the FCI
                  Coordinators Satisfy the “Salary Basis” Test Required for Exempt Status.

         Furthermore, summary judgment on the issue of exemption must be denied, because there

is a genuine dispute of material fact with respect to whether the Residential Coordinators at issue

satisfied the “salary basis” prong of the DOL regulations.24 First, the named Plaintiffs in this case

made clear that they had been hired as Residential Coordinators with an agreed-upon annual salary

of around $40,000. See Hutchinson Depo., ECF 192-6, at 87:19-88:5 (discussing $40,000 starting

salary); Ransom Depo., ECF 192-7, at 40:7-40:13; 42:11-42:18 (same).                              Second, with few

exceptions, the named Plaintiffs’ pay stubs indicate that they were credited with 40-hour

workweeks commensurate with a $40,000 salary paid in 26 bi-weekly installments. See ECF 72-

11 (Craighead Paystubs); ECF 72-12 (Hutchinson Paystubs); ECF 72-14 (Ransom Paystubs). In

most cases, the named Plaintiffs earned a standard set payment (around $19.23 per hour) consistent

with a 40-hour workweek in line with the predetermined salary noted above.

         Additionally, the mere fact that according to these paystubs (and deposition testimonies),

these Coordinators also occasionally worked a second position (Residential Counselor), earning a

rate of $10.00 per hour, does not on its own affect their status as exempt employees, as their

“employment arrangement [still] includes a guarantee of at least the minimum ($455.00) weekly-

required amount paid on a salary basis.” 29 C.F.R. § 541.604(a). See also id. (“[T]he exemption is

not lost if an exempt employee . . . also receives additional compensation based on hours worked

for work beyond the normal workweek,” including payments in “flat sum, bonus payment,

24
   Contrary to Plaintiffs’ assertion in their Motion (see 192-1, at 7), this Court has not “concluded” that Defendants
“paid Residential and Vocational Staff on an hourly basis.” Defendants maintain that they paid Residential
Counselors on an hourly basis, as non-exempt employees, but paid Residential Coordinators on a salary basis, as
exempt employees. This Court naturally has not yet reached the merits of this particular dispute, a point this Court
made clear in its Memorandum and Opinion Conditionally Certifying the Collective Action. See ECF 107 at 7,
(“Whether certain administrative positions are ultimately exempt from overtime requirements is a merits-based
determination not appropriate for resolution at the certification stage.”) (citing to Hoffman v. First Student, Inc., Civ.
No. AMD 06-1882, 2008 WL11349801, (D.Md. Dec. 9, 2008), at *5, for proposition that whether certain positions are
exempt “is an issue on the merits, to be considered properly in summary judgment practice or at trial . . ..”).
                                                           18
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 25 of 50



straight-time hourly amount, time and one-half or any other basis. . ..”).                         Even where that

additional payment for an additional job is subject to fluctuation – as was the case here – the salary

basis test is still satisfied, and exemption status preserved, so long as there are no improper

deductions to the set, predetermined salary amount for the employee. See id.; see supra, at 13-14.

         In this case, with few exceptions, the evidence creates a genuine dispute of material fact

with respect to whether the Residential Coordinators met the “salary basis” test under DOL

regulations. Evidence indicates that the Residential Coordinators took their positions with an

initial agreed-upon “predetermined” salary rate of $40,000 per year; that this amount was above

the minimum $455 weekly pay required by regulations; and that, with few exceptions, they earned

an amount on a bi-weekly basis that perfectly tracked that salary rate and was “not subject to

reduction because of variations in the quality or quantity of the work performed.” 29 C.F.R. §

541.602(a). The mere fact that these employees often worked varying numbers of hours in a

second (“relief”) job at a different (“relief”) pay rate does not affect the salary-basis analysis, and

should not defeat exemption status for these Coordinator class members.25


25
   In this respect, Defendants take strong issue with Plaintiffs’ mischaracterization of Defendants’ Responses to
Request for Admission of Facts, which Plaintiffs claim as supposed proof that Defendants admit Plaintiffs’ pay was
subject to change or varied based on the number of hours worked, ergo, admit they were paying the salaried
Coordinators on an “hourly basis.” See Pls.’ Motion, 192-1, at 11 (citing Defs’ Amended Responses to Requests for
Admission, ECF 72-4). In fact, Defendants’ particular Amended Response (#5) did not make the admission Plaintiffs
allege, but rather provides the following lengthy, and qualified, answer:

     “Defendants admit that the amount of wages Plaintiff, Verenice Headen, earned while working for Full
     Citizenship of Maryland, Inc. varied each week depending on the number of hours she worked.

     With respect to the remaining Plaintiffs, Talia Craighead, Verenesha Hutchinson, and Pamela Ransom,
     Defendants admit the amount of wages these Plaintiffs earned sometimes varied depending on the amount
     of regular hours worked combined with the amount of vacation, sick, and holiday pay available/accrued,
     but deny to the extent that this Request implies that these Plaintiffs were not salaried employees under the
     Fair Labor Standards Act. Defendants further admit that the amount of wages these Plaintiffs earned
     sometimes varied depending on whether they worked Relief and if so, the number of Relief hours worked,
     but deny to the extent that this Request implies that Relief work involves the same duties, responsibilities,
     or tasks as those of a Residential Coordinator. Defendants further deny the general statement that the
     amount of wages these Plaintiffs earned varied each week, as there were many weeks where the amount of
     wages earned were consistent and did not vary depending on the number of hours worked.”

Defendants have not made the admission Plaintiffs allege they have; the disputes on this issue are quite clear.
                                                           19
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 26 of 50



        D.       Even Conceding Improper Deductions, the Proper Remedy Should be Limited
                 to Finding of “Actual Practice,” and Loss of Exemption Limited to Period
                 When Actual Practice Occurred.

        Lastly, even conceding, that Residential Coordinators experienced occasional deductions of

pay, the evidence presented creates a genuine dispute of material fact with respect to whether or

not said deductions were permissible26 and whether such deductions were of a quality, nature or

frequency that amounted to an “actual practice” of improper pay deductions that would indicate

Defendants “did not intend to pay [these Coordinators] on a salary basis.” 29 C.F.R. § 541.603(a).

Only if such an actual practice were to be found would the exemption status be disrupted by any

improper pay deductions.

        Lastly, were the Court to decide as a matter of law, under the evidence presented, that an

actual practice of improper pay deductions had occurred with respect to the FCI Residential

Coordinators in the class or collective actions, DOL regulations make clear that the exemption

status for those employees would be lost not in totality, but only “during the time period in which

the improper deductions were made.” 29 C.F.R. § 541.603(b).

        Thus, for the foregoing reasons, this Court should deny Plaintiffs’ motion for summary

judgment regarding whether Residential Coordinators were non-exempt, hourly employees and

thus improperly denied overtime pay, as there remain genuine disputes of material fact with

respect to whether these Coordinators satisfied the “salary basis” test and the “job duties” test

under DOL regulations; and genuine disputes of material fact as to whether any violations that did

occur were enough to constitute an actual practice of improper pay deductions.27



26
   Indeed, as one example of permissible pay deductions, Tanya Rose was subject to pay deduction for two weeks
See Rose Depo., ECF-192-8, at 95:13-96:3 (admitting that she was suspended from FCI for two weeks for
misconduct, and that as per normal practice, that suspension also entailed suspension without pay).
27
  If the Court is inclined to consider granting summary judgment for Plaintiff on the issue of whether the Coordinator
employees at issue were paid on an “hourly basis” under the law, Defendants note that because of limits on Defendants
                                                         20
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 27 of 50



II.      PARTIAL SUMMARY JUDGMENT IS REQUIRED WITH RESPECT TO ALL PLAINTIFFS
         WHOSE MINIMUM WAGE UNDERPAYMENTS WERE REPAID, BECAUSE THEIR CLAIMS
         ARE EITHER MOOT OR LACK STANDING

         Defendants request that the Court grant summary judgment in their favor with respect to all

Plaintiffs, in particular named Plaintiff Vernice Headen, whose accidental minimum wage

underpayments were fully reimbursed, as all such claims, to the extent they were viable cases or

controversies when litigation started, are now moot and not justiciable as a matter of law. In

addition, even if such claims are justiciable, partial summary judgment is warranted with respect to

any claim for liquidated damages, as the undisputed evidence shows that any errors were clerical

in nature, made unintentionally and in good faith, and promptly corrected.

         A.     The Claims of All Plaintiffs Whose Minimum Wage Underpayments Were
                Reimbursed Must be Dismissed as Moot or Lacking Standing

                   1.       Legal Standards on Standing, Mootness

         Article III of the Constitution limits federal-court jurisdiction to “cases” and

“controversies.” U.S. Const., Art. III, § 2. Federal courts “have ‘an obligation to assure ourselves

of litigants’ standing under Article III.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 341

(2006) (quoting Friends of Earth, Inc. v. Laidlaw Environmental Srvcs. (TOC), Inc., 528 U.S. 167,

180 (2000)). See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). “If a dispute is not a

proper case or controversy, the courts have no business deciding it, or expounding the law in the

course of doing so.” Cuno, 547 U.S. at 341. “The requisite elements” of this required threshold

or their counsel from communicating with any Class or Collective Members in this action, Defendants have been
unable to get full or adequate discovery on the claims or asserted damages of other plaintiffs who are not Class
Representatives in this case, whose positions with respect to the claims or asserted damages are arguably more biased
than those of the members of the Class or Collective Actions. Accordingly, Defendants are attaching a Federal Rule
56(f) affidavit as to all Plaintiffs in this case (see Ex. 9), as Defendants have been precluded from obtaining sufficient
discovery from all Plaintiffs on the central issues in these actions, and Defendants should have an opportunity to more
fully discover facts sufficient to develop an adequate defense on the issue of whether the FCI Coordinators in this case
are properly exempt or non-exempt as a matter of law. Under Rule 56(f), “summary judgment cannot be granted
where the party opposing the motion can show that she needs discovery in order to establish her defenses or to pierce
the plaintiff’s allegations,” such as ‘where the nonmoving party has not had the opportunity to discover information
that is essential to its opposition.’ ” Metabolife Int’l v. Wornick, 264 F.3d 832, 846 (9th Cir. 2001) (quoting Anderson
v. Liberty Lobby, 477 U.S. 242, 250 n.5 (1986)).
                                                           21
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 28 of 50



showing of “standing” are familiar: “A plaintiff must allege personal injury fairly traceable to the

defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief.” Id. at

342 (quoting Allen v. Wright, 468 U.S. 737, 751 (1984)) (italics added).

       A plaintiff who has standing, moreover, must maintain that live dispute throughout

litigation, or else her claim becomes moot. See Campbell-Ewald Co. v. Gomez, 136 S.Ct. 663, 669

(2016) (“Federal courts have interpreted this requirement to demand that ‘an actual controversy ...

be extant at all stages of review, not merely at the time the complaint is filed.’”); Simmons v.

United Mortg. and Loan Inv., LLC, 634 F.3d 754, 763 (2011). “[A] case is moot when the issues

presented are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”

United States v. Hardy, 545 F.3d 280, 283 (4th Cir. 2008). See Knox v. Service Employees, 567

U.S. 298, 307 (2012) (a case becomes moot “when it is impossible for a court to grant any

effectual relief whatever to the prevailing party.”).

       A case “can become moot either due to a change in factual circumstances, or due to a

change in the law.” BankWest, Inc. v. Baker, 446 F.3d 1358, 1364 (11th Cir. 2006). See Ross v.

Reed, 719 F.2d 689, 693-694 (4th Cir. 1983) (“If intervening factual or legal events effectively

dispel the case or controversy during pendency of the suit, the federal courts are powerless to

decide the questions presented.”). One important “circumstance mooting a claim arises when the

claimant receives the relief he or she sought to obtain through the claim.” Friedman’s, Inc. v.

Dunlap, 290 F.3d 191, 197 (4th Cir. 2002). A body of federal case law addresses the mooting

effects of accepted offers of payment that afford all the relief the plaintiff may have been entitled

to obtain at trial, whether via formal Civil Rule 68 Offer of Judgment (see, e.g., Minix v.

Canarecci, 597 F.3d 824, 829 (7th Cir. 2010); Weiss v. Regal Collections, 385 F.3d 337, 342, 347

(3d Cir. 2004)), or via informal offer that unconditionally makes the plaintiff whole. See ABN

Amro Verzekeringen BV v. Geologistics Ams., Inc., 485 F.3d 85, 92-93 (2d Cir. 2007) (affirming

                                                  22
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 29 of 50



dismissal based on tender of maximum amount owed and not based on formal offer of judgment).

In such cases, the plaintiff’s claims are considered moot and properly dismissed.

                 2.      The Minimum Wage Claims for All Fully Reimbursed FCI Employees
                         Lack Standing, or Are Now Moot

        Here, multiple current or former FCI employees – including named Plaintiff Headen – were

temporarily underpaid according to the current applicable minimum wage, but, after FCI learned

of this payroll error, the employees were then promptly reimbursed the shortfall. Therefore, all

minimum-wage claims from Headen and all Class and Collective Members who were fully repaid

what they were owed, are properly considered as lacking standing, or at best currently moot, and

their claims must be dismissed. This Court has already expressed an openness to this remedy upon

a showing of mootness with respect to Plaintiff Headen. See Order Granting Class Certification,

ECF 107, at 10 n.4 (in response to Defendants’ claim that repayment to Headen rendered her

minimum-wage claim non-justiciable, “If it becomes clear that Headen’s claim is moot, the Court

can amend its class certification order to substitute a new class representative during the pendency

of this action.”) (citing Fed. R. Civ. P. 23(c)(1)).

        During the first nine months of 2015, FCI paid its Prince George’s County-based

employees who earned minimum-wage rates, $9.00 per hour. See 2015 FCI Minimum Wage Pay

Stubs, at Ex. 10, attached hereto. This amount was in perfect compliance with the County

minimum-wage requirements at that time. See Prince George’s Cnty Code, § 13A-117. Then, for

a brief time, from October 2015 to June 2016, FCI continued to pay those same Prince George’s

County minimum-wage employees $9.00 per hour, even though the minimum wage rate had

increased to $9.55 per hour starting October 1, 2015. See id.

        Defendants have at all times during this litigation been candid regarding this error, which

was an inadvertent error, and a mere clerical oversight (see Stancil-Diaz Affidavit, at Ex. 4); and


                                                   23
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 30 of 50



FCI, upon learning of this error, promptly repaid all employees who had been subject to the brief

oversight, and sent letters to those employees explaining this fact and explaining the basis for their

full repayment of underpaid wages.       See FCI Letters re: Underpayment, at Ex. 11, attached

(indicating FCI’s admission of error and attachment of pay stubs indicating the compensatory

overpayment). With respect to each of these employees who are participating in either of these

actions, no evidence has been introduced suggesting that these payments were not disbursed to the

employees, or that the payments that were disbursed did not fully account for the clerical error and

the original underpayments.

       With respect to Plaintiff Headen in particular, FCI also repaid her an amount that reflected

accurate and full reimbursement for the same type of clerical shortfall, as evidenced by Ms.

Stancil-Diaz’s sworn statements (see Ex. 4 at ¶ 11), wherein it was admitted that Headen (whose

first paycheck with FCI was April 21, 2016) had been underpaid according to this oversight, and

that in June 2016, before the instant litigation commenced, Headen was promptly repaid the

amount ($77.96) which she should have been paid. Id. Further proof of the full repayment is

reflected on Headen’s payroll records for the underpayment dates in question (see Headen Payroll

Records, Ex. 12), and in the paystub provided to Headen that included the “miscellaneous” amount

of $77.96. See June 2016 Headen Pay Stub, attached as Ex. 13.

       Lastly, Plaintiff Headen herself during discovery has provided no documentary evidence or

sworn testimony that might tend to create a dispute of material fact with respect to whether she

was properly, and promptly, made whole. In response to Interrogatory No. 1 from FCI’s 2nd Set

of Interrogatories, which asked, “If you contend that you … were not reimbursed any unpaid

minimum wages, state all facts and identify all witnesses and documents in support of your

contention[]”, Headen proffered a series of objections before “refer[ring FCI] to the First Amended

Complaint, ECF No. 34, ¶¶ 14, 18-101.” See Ex. 14, attached hereto. In addition, in response to

                                                 24
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 31 of 50



Interrogatory No. 4 from FCI’s 2nd Set of Interrogatories, which asked Headen to “[s]tate the

reason for the miscellaneous payment made to you by FCI on June 16, 2016 in the amount of

$77.96 . . .,” Headen’s response was to acknowledge receipt of the check as compensation for

“having received no compensation for some hours,” but expressed that she “did not have

understanding that this check was for unpaid minimum wages.” See Ex. 14. Lastly, Plaintiff

Headen confirmed this repayment for underpaid wages during her deposition. See Headen Depo.,

ECF 192-11 at 45:13-47:15 (confirming her response in Answer to Interrogatory No. 4, and

confirming that she received the $77.96 payment reimbursement and could not dispute that this

amount was for reimbursement for the inadvertent minimum wage error).

       In short, with respect to Plaintiff Headen and all other employees who were subject to this

error and are partaking in this litigation, all evidence indicates that an inadvertent error was

committed, that FCI admitted this fact to the underpaid employees, and that FCI corrected the error

by reimbursing those employees with later miscellaneous payments on their paychecks and, in

some instances, sending letters and pay stubs in 2017 to underpaid employees indicating a

corrective overpayment and the reason for that overpayment. All undisputed evidence indicates

these payments made those employees whole with respect to their grievance of underpaid

minimum wages, and Plaintiffs have advanced no evidence that might tend to persuade a

reasonable trier of fact to the contrary. Accordingly, given that all such employees have been fully

compensated what they were owed with respect to minimum wage underpayments, none of them

has a live “case or controversy” on that issue, and this Court has no subject-matter jurisdiction

over their minimum-wage claims, which were completely mooted by FCI’s corrective

reimbursement payments. Most importantly, given that the Class Representative’s claim is moot

and she lacks standing to bring this action individually and in her representative capacity, all such

claims should therefore be dismissed.

                                                 25
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 32 of 50



         And with respect to Plaintiff Headen in particular and her claims for unpaid minimum

wages, Headen is best characterized as lacking standing to sue in the first place. The undisputed

evidence indicates Headen had been fully reimbursed for this clerical error, and made entirely

whole in 2016, before this litigation commenced, such that there remained no “injury in fact” or

live “case or controversy” on this issue when litigation began, such as would be required to make

her minimum-wage claim justiciable. Cuno, supra, 547 U.S. at 341. If the Court finds this

position unavailing, Defendants submit that Plaintiff Headen’s minimum-wage claim is at the least

fully mooted, and her individual claim should be dismissed.28

III.     PARTIAL SUMMARY JUDGEMENT IN FAVOR OF DEFENDANTS IS REQUIRED WITH
         RESPECT TO ANY CLAIMS FOR TREBLE DAMAGES UNDER THE MWPCL

         Summary judgment in favor of Defendants is proper with respect to the Plaintiffs’ demand

for treble damages related to their claim that Defendants violated the MWPCL,29 as Plaintiffs have

presented no evidence of sustaining any consequential damages, a necessary condition for an

award of treble damages pursuant to the MWPCL. No reasonable fact finder could find otherwise

on this record.

         A.       Legal Standards Regarding Award of Treble Damages Under the MWPCL

         As expressed above, although state wage-and-hour statutes do permit awards of enhanced


28
   If the Court denies summary judgment with respect to the justiciability of any of these minimum wage claims,
Defendants remind the Court that any violations were limited to the period of October 1, 2015 (when Prince George’s
County raised its minimum wage to $9.55 per hour) to June 2016 (when Defendants corrected their oversight).
Plaintiffs suggest in their Motion (ECF 192-1) that Defendants violated the FLSA and/or the MWPCL by failing to
pay the employees at issue the appropriate minimum wage during all of 2015 and 2016. See ECF 192-1, at 13
(“Defendant’s failure to pay the applicable minimum wage in 2015 and 2016 violates the FLSA.:); id. at 14 (“[B]y
paying Class Members only $9.00 per hour in 2015 and 2016, Defendants violated the MWPCL.”). The ambiguity in
Plaintiffs’ characterization of this issue overstates the size of these claims, and creates a risk that the Court may inflate
the value of the claims beyond what they really may be.
29
  Defendants agree with Plaintiffs (ECF 192-1 at 23 n.18) that, with respect to any plaintiffs who opted into the
collective action and are Rule 23 Class Members, those Plaintiffs cannot simultaneously request liquidated damages
under the FLSA and also treble damages under the MWPCL. See Quiroz v. Wilhelp Comm. Builders, Inc., 2011 WL
5826677, at *3 (D. Md. Nov. 17, 2011) (where violation is proven, plaintiff is “entitled to recover liquidated damages
under the FLSA or treble damages under the [MWPCL], but not both”). (Emphasis added.)
                                                            26
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 33 of 50



damages, “a trier of fact ‘may not award enhanced damages unless it finds that the employee’s

wages were not withheld as a result of a bona fide dispute.’” Programmers’ Consortium, Inc. v.

Clark, 409 Md. 548, 563 (2009). A bona fide dispute is “a legitimate dispute over the validity of

the claim or the amount that is owing” such that the employer had a good faith basis for

withholding payment. Admiral Mortg., Inc. v. Cooper, 357 Md. 533, 543 (2000). The Maryland

Court of Appeals has placed the burden on the employer to prove the presence of a bona fide

dispute. See Peters v. Early Healthcare Givers, Inc., 439 Md. 646, 658 (2014).

       The MWPCL recognizes the right to treble damages, but does not set a specified amount of

enhanced damages, stating that the “plaintiff may be awarded an amount ‘not exceeding three

times the wage.’ ” Marroquin v. Canales, 505 F. Supp. 2d 283, 296 (D.Md. 2007) (quoting

MWPCL, § 3-507.2(a)-(b)).       Yet, “an employee is not presumptively entitled to enhanced

damages, even if the court finds that wages were withheld without a bona fide dispute.” Peters,

439 Md. at 661. Rather, trial courts are only “encouraged to consider the remedial purpose of the

[MWPCL] when deciding whether to award enhanced damages to employees.’ ” Id. “Enhanced

damages serve the dual purposes of compensating employees for consequential losses, such as late

charges or evictions that can occur when employees who are not properly paid are unable to meet

their financial obligations; and of penalizing employers who withhold wages without colorable

justification.” Clancy v. Skyline Grill, LLC, 2012 WL5409733, at *8 (D.Md. Nov. 5, 2012)

(quoting Lopez v. Lawns R Us, 2008 WL2227353, at *4 (D.Md. May 23, 2008)).

       “Thus, it has become customary” in this District Court “to award double damages under the

FLSA, but not treble damages under the MWPCL, when the ‘defendants [do] not offer any

evidence of a bona fide dispute to make liquidated damages inappropriate, [but the] plaintiffs [do]

not offer any evidence of consequential damages suffered because of the underpayments.’ ”

Villatoro v. CTS & Assocs., Inc., 2016 WL2348003, at *3 (D.Md. May 4, 2016) (quoting Clancy,

                                                27
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 34 of 50



2012 WL5409733, at *8) (citation omitted). See also Lopez, 2008 WL2227353, at *4; Monge v.

Portofino Ristorante, 751 F. Supp. 2d 789, 800 (D.Md. 2010). For instance, the Lopez Court

awarded only “two times [the plaintiffs’] unpaid regular wages,” explaining that although the

defendants “did not offer any evidence of a bona fide dispute,” plaintiffs also “did not offer any

evidence of consequential damages suffered because of the underpayments.” Lopez, 2008 WL

2227353, at *4. And in Monge, the court doubled, rather than trebled, all unpaid wages, on the

ground that while the defendants failed to demonstrate a bona fide dispute, the plaintiff also had

made no colorable claim of consequential damages, and had presented no evidence in support of

such a claim. Monge, 751 F. Supp. 2d at 800.

       In their Motion for Summary Judgment, Plaintiffs recognize and concede this “customary”

practice of the courts in this District to deny requests for treble damages where there is no

evidence, or insufficient evidence, indicating any consequential damages suffered by the

plaintiff(s). See ECF 192-1 at 24 (citing case law). However, Plaintiffs attempt to discredit this

clear precedential practice by arguing (id. at 23-24) that: “some courts are moving away from the”

consequential damages requirement, and arguing that the standards with respect to what constitutes

consequential damages are insufficiently clear to warrant credence.

       As to this first point, Plaintiffs’ claim is unavailing.   This customary and reasonable

practice in the courts of this District of insisting on evidence of some consequential damages to

justify the award of treble damages, clearly survives unabated, as evidenced by the most recent

case law precedent from this District on this very issue. See, e.g., Melendez v. Spilled Milk

Catering, LLC, Case No. PWG-18-2135, 2019 WL 2921782, at *4 (D.Md. July 18, 2019) (Grimm,

P., presiding); Osorio de Zavala v. Tortilleria El Volcan LLC, 2019 WL2366363, at *7 (D.Md.

June 4, 2019) (Day, C., presiding); Diaz v. Mi Miriachi Latin Restaurant, Inc., Case No. GJH-18-

636, 2019 WL528185 at *3-4 (D.Md. Feb. 11, 2019) (Hazel, G., presiding). See also Falaiye v.

                                                28
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 35 of 50



CCA Academic Resources, LLC, Case No. PX 16-2887, 2017 WL 4098740, at *6 (D.Md. Sept. 14,

2017) (Xinis, J., presiding) (collecting cases, and citing to “customary” practice, and denying

request for treble damages, on ground that plaintiff “has provided no evidence of any

consequential damages sustained because of [defendant’s] violations.”). Plaintiffs’ contrary claims

notwithstanding, this “customary” and equitable practice continues in this District to this day.

       As to the Plaintiffs’ second point, the standard is quite clear with respect to (1) what

qualifies as consequential (and not merely compensatory) damages, and (2) when a plaintiff has

plainly failed to show any evidence in support of such a claim. Compare Diaz, 2019 WL528185 at

*4 (awarding plaintiff treble damages where plaintiff “asserts in his supporting declaration that he

was forced to take on [extra] debt to afford basic expenses because [d]efendants did not pay him

minimum wage or overtime wages.”), with Osorio, 2019 WL2366363, at *8 (denying treble

damages, as “Plaintiffs failed to attest to the consequential damages they suffered in the sworn

statements included with their instant Motion . . .[, and] also did not provide any other details or

evidence such as receipts or bank statements to support this claim[;]” and therefore, “I do not find

Plaintiffs have shown that they in fact suffered consequential damages from the underpayments.”).

See also Lopez, 2008 WL 2227353, at *4 (plaintiffs “did not offer any evidence of consequential

damages suffered because of the underpayments.”); Monge, 751 F. Supp. 2d at 800 (doubling,

rather than trebling, unpaid wages where despite absence of bona fide dispute, plaintiff did not

provide evidence of any consequential damages).

       B.      Plaintiffs Are Not Entitled to Treble Damages Under the MWPCL, But Rather
               Defendants Are Entitled to Judgment on This Issue, as Plaintiffs Have
               Presented No Evidence of Any Consequential Damages.

       Here, even assuming for argument’s sake only, that Plaintiffs can prove violations of the

MWPCL, and also assuming Defendants cannot meet their burden of proving a “bona fide dispute”

with respect to those violations, Plaintiffs have presented no evidence indicating that any of them

                                                 29
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 36 of 50



suffered any consequential damages arising from any of the assumed wage-and-hour violations. In

fact, none of the Plaintiffs even pled any such consequential damages. See Am. Compl., ECF 34.

       Furthermore, the written discovery responses from named Plaintiffs Pamela Ransom and

Verenesha Hutchinson included no facts or testimony indicating or suggesting that the Plaintiffs

had suffered any consequential damages:

    INTERROGATORY NO. 6:         If you so contend, state all facts and identify all witnesses
    and documents in support of your contention that, as a result of any state or federal law
    violations you allege against Defendants in this action, you are entitled to liquidated
    and/or treble damages.

       With respect to Plaintiffs, the response to this interrogatory was as follows:

    ANSWER:          Plaintiff objects on the grounds of Overbreadth, Undue Burden, Scope,
    and Proportionality because this Interrogatory requires her to identify “all” facts and “all
    witnesses.” Plaintiff objects on the grounds of Custody and Control because the
    information Defendant seeks is in the Defendants’ possession. Finally, Plaintiff objects to
    the extent this Interrogatory calls for a legal conclusion. Subject to and without waiving
    those objections, Plaintiff refers to their First Amended Complaint, ECF No. 34, ¶¶
    14, 18-101.

Answer to Interrogatories No. 6 from Plaintiff Hutchinson to Defendant Stancil-Diaz. See also

Answer No. 5 from Plaintiff Ransom to Defendant Stancil-Diaz (Ex. 15).

       The exact same response was provided by Plaintiff Craighead, in her Answer No. 8 to the

2nd Set of Interrogatories from FCI (Ex. 14), which asked: “If you so contend, state all facts and

identify all witnesses in support of your contention that, as a result of any state or federal law

violations you allege against Defendants in this action, you or any Class Members are entitled to

liquidated and/or treble damages.”

       In each instance, the named Plaintiffs referred specifically to the First Amended Complaint,

which itself, as stated, made no assertions of any harms, losses or damages that might reasonably

be characterized as consequential damages arising from the alleged wage-and-hour violations. See




                                                 30
          Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 37 of 50



ECF 34, ¶¶ 14, 18-101. And at no other stage of discovery, which is now closed,30 have any of the

named Plaintiffs introduced any evidence or provided any testimony indicating or identifying any

consequential damages which they believe they have suffered as a result of the Defendants’

alleged wage-and-hour violations; and in fact, when specifically asked about their Answers to

Interrogatories, each of the named Plaintiffs agreed that they completed them and signed them

under oath, and that their answers represented their full and final answers on the issues asked of

them.31 As Class Representatives, in order to sustain a claim for consequential damages, these

named Plaintiffs were required to present evidence of such damages on behalf of the class, but

have failed to do so.

         In short, and assuming (for argument’s sake only) both that Defendants have committed the

alleged wage-and-hour violations and that Defendants cannot prove the presence of a bona fide

dispute, Plaintiffs have provided no evidence of any collateral, consequential damages they may

have suffered. Accordingly, in light of accepted case law standards and the customary practice of

this district, the highest enhanced damages to which the Plaintiffs are entitled is liquidated

damages, and Plaintiffs cannot, as a matter of law, claim treble damages in this case and

Defendants are entitled to judgment as a matter of law on the issue of treble damages under the

MWPCL.




30
   In this respect, Defendants challenge Plaintiffs’ invitation to the Court to “reserve the issue for trial” in the event
that the Court rightly insists on evidence indicating some consequential damages. As noted above, discovery is fully
closed, and Plaintiffs had their opportunity in discovery, including in response to specific interrogatories seeking
evidence in support of any claim of treble damages, to put forward evidence suggesting any consequential damages.
Matters such as these are ripe for summary judgment, not further discovery during trial proceedings.

31
   See Craighead Depo., ECF 192-5, at 27:17-30:7; 116:9-117:6 (agreeing to signing Answers to Interrogatories, and
specific references to Amended Complaint in Answers 8 and 9 on damages, and affirming nothing was “omitted … or
that [she] would like to add.”); see Hutchinson Depo., ECF 192-6, at 120:5-123:7 (same statements); see Ransom
Depo., ECF 192-7, at 137:14-139:8 (same statements); see Rose Depo., ECF 192-8, at 43:14-45:3; 73:4-74:4 (same).
                                                           31
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 38 of 50



IV.     PARTIAL SUMMARY JUDGMENT IN FAVOR OF DEFENDANTS IS REQUIRED WITH RESPECT
        TO ANY CLAIMS EXCEEDING THE TWO-YEAR STATUTE OF LIMITATIONS, BECAUSE
        PLAINTIFFS HAVE PROFFERED NO EVIDENCE OF WILLFULNESS

        This Court also should grant judgment as a matter of law to Defendants with respect to any

aspect of the Plaintiffs’ claims of FLSA violations that allegedly occurred after the expiration of

the two-year statute of limitations. Because Plaintiffs have presented no evidence suggesting or

even hinting at any “willfulness” by Defendants, a necessary predicate for establishing a three-year

statute of limitations, the Court must rule as a matter of law that Plaintiffs are not entitled to any

damages arising from any FLSA violations that might have occurred beyond the two-year statute

of limitations period in this case.

        A.      Legal Standard for Willfulness and Three-Year Statute of Limitations.

        Under the FLSA, “actions for alleged violations of the FLSA’s minimum wage provisions

‘shall be forever barred unless commenced within two years after the cause of action accrued,

except that a cause of action arising out of a willful violation may be commenced within three

years after the cause of action accrued.’ ” Gionfriddo v. Jason Zink, LLC, 769 F. Supp. 2d 880,

890 (D.Md. 2011) (quoting 29 U.S.C. § 255(a)); see Desmond v. PNGI Charles Town Gaming

LLC, 630 F.3d. 351, 359 (4th Cir. 2011). Thus, “the FLSA provides for two potential limitations

periods, the application of which turns on whether the FLSA violations were conducted ‘willfully’

by the Defendant.” Gionfriddo, 769 F. Supp. 2d at 890. Importantly, “[t]he employee bears the

burden of proof when alleging a willful violation,” with respect to violations allegedly occurring

after the two-year limitations period. Butler v. DirectSAT USA, LLC, 55 F. Supp. 3d 793, 802

(D.Md. 2011) (citing Desmond, 630 F.3d at 358) (italics added).

        As for what qualifies as “willful,” in McLaughlin v. Richland Shoe Co., 486 U.S. 128

(1988), Justice Stevens held that it was “surely a fair reading of the plain language of the Act” that

an employee alleging “willful” violations in order to extend the statute of limitations must show

                                                 32
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 39 of 50



that that the employer “either knew or showed reckless disregard for . . . whether its conduct was

prohibited by the statute.” Id. at 133 (citing to and adopting standard articulated in Trans World

Airlines, Inc. v. Thurston, 469 U.S. 111, 125-30 (1985)). See also Butler, 55 F. Supp. 3d at 801-02

(citing Richland Shoe). Under this standard, “willful” is considered synonymous with “deliberate”

and “intentional” (Richland Shoe, 486 U.S. at 133), and “[m]ere negligence on the part of the

employer with regard to compliance with the FLSA is not sufficient to prove willfulness.”

Gionfriddo, 769 F. Supp. 2d at 890. Accord Desmond, 630 F.3d at 358 (citing Richland Shoe)

(“Negligent conduct is insufficient to show willfulness.”).

       Moreover, “[a]n employer’s violation of the FLSA is not willful if it is the result of a

‘completely good-faith but incorrect assumption that a pay plan complied with the FLSA in all

respects[;]’ and therefore, ‘if an employer acts unreasonably, but not recklessly, in determining its

legal obligation, then’ it is not acting ‘willfully.’ ” Mould v. NJG Food Service, Inc., 37 F. Supp.

3d 762, 772 (D.Md. 2014) (quoting Richland Shoe, 486 U.S. at 135, n.13).

       B.      Summary Judgment Must be Granted for Defendants With Respect to All
               Claims Occurring After the Two-Year Statute of Limitations Because
               Plaintiffs Have Presented No Evidence of Willful FLSA Violations.

       With discovery now complete, Defendants maintain that they committed no FLSA

violations with respect to any of the Plaintiffs. Nevertheless, to the extent that the trier of fact

determines that such FLSA violations occurred, Plaintiffs have advanced no evidence from which

a jury might reasonably conclude that Defendants committed “willful” FLSA violations, as that

term is widely understood to mean, as opposed to the result of “mere negligence” or actions made

“unreasonably, but not recklessly.” Richland Shoe, 486 U.S. at 135, n.13.

        In Answers to Interrogatories addressing this very issue, for instance, each of the named

Plaintiffs offered the same boilerplate objections and answer they proffered elsewhere in responses

to Defendants’ interrogatories:

                                                 33
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 40 of 50



     INTERROGATORY NO. 2:         State all facts and identify all witnesses and documents in
     support of your contention that Defendants engaged in “willful violations” of the Fair
     Labor Standards Act [FLSA] violations as alleged in the First Amended Complaint.

     ANSWER:        Plaintiff objects on the grounds of Overbreadth, Undue Burden, Scope,
     and Proportionality because this Interrogatory requires her to identify “all” facts and “all
     witnesses.” Plaintiff objects on the grounds of Custody and Control because the
     information Defendant seeks is in the Defendants’ possession. Finally, Plaintiff objects
     to the extent this Interrogatory calls for a legal conclusion. Subject to and without
     waiving those objections, Plaintiff refers to their First Amended Complaint, ECF No. 34,
     ¶¶ 14, 18-101.

See Hutchinson Answer No. 2 to FCI 2nd Set of Interrogatories, Ex. 14. See also Headen Answer

No. 3 to FCI’s 2nd Set (identical); Craighead Answer No. 3 to FCI’s 2nd Set (identical); and

Ransom Answer No. 2 to FCI’s 2nd Set (identical), all at Ex. 14.

        Plaintiffs also have provided no evidence in deposition testimony, or through document

production, supporting any potential claim of willful violations. And as noted above, when

specifically asked about their Answers to Interrogatories, each of the named Plaintiffs agreed that

they completed them and signed them under oath, and that their answers represented their full and

final answers on the issues asked of them.32

        Plaintiffs have presented no evidence at all that might tend to contradict these assertions.

And as noted above, the best that Plaintiffs can do is rely on claims of willfulness asserted in their

pleadings, and to point directly to those pleadings in their written discovery responses. Yet those

claims in the Amended Complaint are at best express conclusory allegations, without any

additional averments of facts supporting such a claim. See Pls.’ Am. Compl., ECF 34, at ¶ 4

(alleging, without factual support, “Defendants’ willful failure to pay minimum and overtime

wages in violation of [the FLSA] . . .); and at ¶ 135 (asserting, also without support, that

“Defendants’ FLSA violations were willful.”).
32
  See Craighead Depo., ECF 192-5, at 27:17-30:7; 116:9-117:6 (agreeing to signing Answers to Interrogatories, and
specific references to Amended Complaint in Answers 8 and 9 on damages, and affirming nothing was “omitted … or
that [she] would like to add.”); see Hutchinson Depo., ECF 192-6, at 120:5-123:7 (same statements); see Ransom
Depo., ECF 192-7, at 137:14-139:8 (same statements); see Rose Depo., ECF 192-8, at 43:14-45:3; 73:4-74:4 (same).
                                                       34
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 41 of 50



       A party attempting to defeat a motion for summary judgment “may not rest on his

pleadings, but rather must show that specific, material facts exist that give rise to a genuine triable

issue.” In re McNallen, 62 F.3d 619, 623-24 (1995) (quoting Celotex Corp., 477 U.S. at 324); see

also Behrens v. Pelletier, 516 U.S. 299, 309 (1996); Kitchen v. Ickes, 116 F. Supp. 3d 613, 623

(2015) (“The party opposing a properly supported motion for summary judgment ‘may not rest

upon the mere allegations or denials of [his] pleadings,’ but rather must ‘set forth specific facts

showing that there is a genuine issue for trial.’ ”) (quoting Bouchat v. Baltimore Ravens Football

Club, Inc., 346 F.3d 514, 525 (4th Cir. 2003) (in turn, quoting Fed. R. Civ. P. 56(e)).

       In short, Defendants argue that they committed no FLSA violations. But even assuming

they have, the evidence above indicates that any such violations were committed reasonably,

without any willfulness, recklessness, or intentionality, with a “completely good-faith but incorrect

assumption that a pay plan complied with the FLSA in all respects.” Mould, 7 F. Supp. 3d at 772

(quoting Richland Shoe, 486 U.S. at 135, n.13).

       In light of their discovery responses directing the Defendants to unsupported statements

made in their Amended Complaint, the Court should not even consider the last-minute arguments

Plaintiff proffer in their Motion (ECF 192-1, at Section IV), requesting judgment as a matter of

law on this issue. To the extent the Court does entertain these arguments, however, they are

wholly unpersuasive. First, Plaintiffs grossly misstate the burdens of proof, stating that Plaintiffs’

burden of showing “willfulness” is a “light” one, an assertion not supported by any case law, nor

the Richland Shoe citation Plaintiffs specifically offer for support. Second, Plaintiffs erroneously

suggest (ECF 192-1, at 21) that to rebut a claim of “willfulness,” Defendants must prove they

acted in “good faith,” a factual finding relevant to the question of liquidated damages (see Perez,

supra at 16, 650 F.3d at 375), but not a necessary question for the court to answer when

determining the issue of “willfulness” for statute of limitations purposes.

                                                  35
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 42 of 50



       More important, Plaintiffs’ claim of “willfulness” rests on evidence that does not suggest,

even indirectly, that Defendants knew or were in reckless disregard of whether they were in

violation of the FLSA’s requirements.         Plaintiffs cite as supposed evidence the Employee

Handbook provided to FCI employees (see ECF 90-1), which recited language indicating FCI

would adhere to applicable overtime payment laws; but this proves, at best, only that Defendants

knew what was in the Employee Handbook, and that Defendants knew what the law was. It is not

evidence indicating Defendants knew they were violating those standards in the course of

employing or paying the employees in question. That broader claim is purely speculative.

       Plaintiffs further argue that Defendants knowledge and “notice” of alleged wage-and-hour

violations in this case can be proven by the existence of prior wage-and-hour litigation against it

(see Anthony v. [FCI], 2015 WL6773716 (D.Md. Nov. 4, 2015)). Again, as stated above, the time

for Plaintiffs to offer this alleged supporting evidence has passed, and Plaintiffs should be forced

to rest on their pleadings. Still, this prior litigation does not support Plaintiffs’ claim of “notice;”

at best, the litigation put Defendants on notice that certain former FCI employees were alleging

wage-and-hour violations. Lastly, Plaintiffs assert, without factual support, that Defendants knew

they had a “policy” in place that was in violation of the FLSA. Yet, Plaintiffs do not explain for

the court what this “policy” is, or what it says, and Plaintiffs do not describe in what way this

alleged policy ran afoul of the FLSA’s wage-and-hour laws.

       In this case, it is clear Plaintiffs can do no better than assert in their Complaint – briefly –

that Defendants committed FLSA violations that were “willful.” Plaintiffs have presented nothing

more than unhelpful evidence in support of this conclusory claim, and resting on one’s pleadings

with respect to a mere allegation will not suffice to defeat summary judgment. Thus, the only

proper remedy for this Court is to grant partial summary judgment for Defendants with respect to

any alleged FLSA violations occurring after the two-year statute of limitations had run its course.

                                                  36
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 43 of 50



V.     THE COURT MUST ENTER JUDGMENT AS A MATTER OF LAW FOR DEFENDANTS WITH
       RESPECT TO ALL OVERTIME CLAIMS UNDER MARYLAND LAW FOR WORK WEEKS OF 48
       HOURS OR LESS.

       The Court must also grant partial summary judgment for Defendants with respect to the

Plaintiffs’ state-law overtime claims, for every week during which a Plaintiff’s workload did not

exceed 48 hours.

       Under the MWHL, employers are required to “pay an overtime wage of at least 1.5 times

the usual hourly wage for each hour over 40 that the employee works during one workweek.”

Roman v. Guapos III, Inc., 970 F. Supp. 2d 407, 412 (2003) (citing to MWHL §§ 3-415, 3-420).

In this respect, the MWHL’s overtime provisions perfectly mirror the FLSA. Turner v. Human

Genome Science, Inc., 292 F. Supp. 2d 738, 744 (D.Md. 2003). However, under the MWHL, an

exception to the 40-hour overtime rule exists for employees of institutions that: (i) are not

hospitals, but (ii) are “engaged primarily in the care of individuals who ... [(1)] are aged,

intellectually disabled, or sick or have a mental disorder; and [(2)] reside at the institution.”

MWHL § 3-420(d)(ii). Under this exception, individuals falling within the scope of this provision

may claim overtime only for hours worked over 48 hours during any one workweek.

       This Court rejected Defendants’ Motion to Dismiss the FLSA claims (see ECF 76). A key

component of Defendants’ argument in their Motion (see ECF 67) was that FCI was not subject to

the FLSA, because it was not an institution “engaged in the operation of a hospital” or “primarily

engaged in the care of the sick, the aged, or the mentally ill or defective who reside on the

premises of such institution.” Id. at 6 (quoting 29 U.S.C. § 203(s)(1)). By openly rejecting this

argument, and denying Defendants’ Motion, the Court found that subject matter jurisdiction did

exist, and that Defendants were subject to the FLSA claims, as FCI operated as an institution that

“primarily engaged in the care of the sick, the aged, or the mentally ill or defective who reside on



                                                37
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 44 of 50



the premises … .” The Court’s conclusion on this issue was readily apparent during the hearing on

the motion to dismiss.

        Thus, for purposes of MWHL § 3-420(d)(2), the Court has already held that FCI is among

that group of non-hospital institutions which are “engaged primarily in the care of individuals who

... are aged, intellectually disabled, or sick or have a mental disorder; and [who] reside at the

institution,” and which therefore must pay overtime wages to only those employees whose weekly

workload exceeds 48 hours (and not 40 hours) in any workweek. Plaintiffs do not contest this

conclusion in their Motion for Summary Judgment, nor would they have a basis to do so.

        In their Complaint, Plaintiffs allege that MWHL § 3-415 “requires employers to pay non-

exempt employees one and one-half times their effective regular hourly rate for hours worked in

excess of 40 hours in any one workweek” (ECF 34 at ¶ 139); and they allege “Defendants violated

the MWHL by knowingly failing to pay Plaintiffs and similarly situated individuals at least one

and one-half times their regular hourly rate for hours worked in excess of 40 hours in any one

workweek.” Id. at ¶ 140. See id. at ¶¶ 51-56, 63-68, 83-88. Plaintiffs clearly have argued that FCI

is subject to the usual statutory 40-hour overtime rule that does not apply.

        In their Motion, Plaintiffs have abandoned their MWHL argument from their Complaint,

and now argue that under the MWPCL, Plaintiffs with overtime claims are entitled to a 40-hour

overtime standard because Defendants, in the “Employee Handbook” provided to FCI employees

(see ECF 90-1), promised their employees overtime pay for hours worked in excess of 40 hours.

See Pls.’ Motion, at 11-12.33 Plaintiffs’ reason that: (1) the MWPCL allows for payment of all

“wages,” i.e., “all compensation” that “is due to an employee,” including any “remuneration

promised” “for services” performed (see MWPCL §§ 3-501(c), 3-502)); (2) that the Employee

33
  The language Plaintiffs cite to states that: “Non-exempt employees (i.e., hourly employees and salaried non-exempt
employees) will be paid overtime, at a rate of 1.5 times the employee’s regular rate of pay, for all hours worked in
excess of 40 hours in the employee’s work week.” ECF 90-1, at 14.
                                                        38
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 45 of 50



Handbook constitutes an employment agreement, and the 40-hour language is a binding promise of

a 40-hour overtime policy; and (3) notwithstanding the 48-hour rule recited above, this 40-hour

overtime language amounts to “remuneration promised” under the MWCPL, and thus Defendants

were required to pay all non-exempt employees in accordance with that promise. See id. at 12.

       Plaintiffs’ argument about the significance of this 40-hour language is unpersuasive.

Defendants acknowledge that, as per case law discussing the MWPCL, “wages” due to employees

include “remuneration promised” for work performed, including all non-discretionary bonuses.

See Whiting-Turner Contracting Co. v. Fitzpatrick, 366 Md. 295, 303 (2001) (holding, “the wages

which an employee is due, and which must be paid on termination of employment, consist of all

compensation, and any other remuneration, that the employee was promised in exchange for his

work.”); accord Medex v. McCabe, 372 Md. 28, 36 (2002) (“Where the payments are dependent

upon conditions other than the employee's efforts, they lie outside of the definition.”). Cases

addressing this issue have largely focused on whether bonuses or commissions built into

“promised” pay had “vested” in the employee, or whether the employee had satisfied all conditions

for receipt of the additional payment. Compare Medex, 372 Md. at 36-37 (employee was entitled

to incentive-based bonuses spelled out in employment manual and Incentive Plan, as “incentive

fees were related directly to [employee] sales…[,]” and “McCabe had performed all the work

necessary to earn the fees”), with Fitzpatrick, 366 Md. at 303-06 (employee not entitled to

commissions set forth in compensation agreement, as commissions were conditioned on

employment for two years, yet employee’s departed employer before he satisfied that condition).

       However, in each of these cases, there was no question that there was some underlying

employment agreement or contract; the only real issue being whether the employee “had

performed all the work necessary to earn the fees,” such that he was entitled to receive the

“remuneration promised.” As a threshold matter, courts have “focused on the existence of an

                                               39
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 46 of 50



employment agreement laying out the terms of compensation to establish the existence or non-

existence, of a promise.” Varghese v. Honeywell Int’l, Inc., 424 F.3d 411, 418 (4th Cir. 2005)

(citing Fitzpatrick, 366 Md. at 305-06, and Medex, 372 Md. at 42).

       In the instant case, however, Plaintiffs have presented no such employment agreement or

binding promise of remuneration, instead proffering only the FCI Employee Handbook, which by

its own description does not constitute an employment agreement or contract, and is intended to be

but a “summary” of FCI “guidelines.” On the first page of text after the cover sheet, for instance,

the Handbook makes explicit: “The contents of this handbook represent a summary of guidelines

regarding operations of FCI, and should not be construed as a contract or employee agreement. . ..”

ECF 90-1, at 2. (Emphasis added.) Additionally, in the “Acknowledgment of Receipt of Employee

Handbook” accompanying the Employee Handbook, and signed by FCI employees receiving it

(“the Acknowledgment,” see ECF 90-1 at 28), the employee acknowledges a separate

“employment relationship with FCI” into which “I have entered into ... voluntarily.” Id. at ¶ 1.

However, the Acknowledgment specifically states: “I understand that this handbook is neither a

contract of employment nor a legally-binding agreement[;]” and “I have had an opportunity to read

the handbook, and I understand that I may ask my supervisor or … the Human Resources

Department any questions I might have concerning the handbook.” Id. at ¶ 4. Lastly, in direct

contradiction of the 40-hour language Plaintiffs cite to, page 7 of the Handbook states that “[i]t is

FCI’s policy to pay employees for all hours worked and to comply with all applicable wage and

hour requirements under federal, state and local law,” and directing employees to “see your

manager” “[i]f you would like a copy of the wage and hour policies applicable to your location.”

       In short, this Handbook is not an employment agreement, it does not purport to act as a

stand-in for or replication of an employment agreement, and the Handbook does not purport to

articulate the full terms of employment, or any agreed-upon salaries, wages, or other forms of

                                                 40
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 47 of 50



consideration arising from any employment agreement. The employees receiving this “summary

of … guidelines” acknowledged as much when signing their name to the Acknowledgment.

       Therefore, the 40-hour overtime language Plaintiffs cite to cannot fairly be characterized as

“remuneration promised” by Defendants, and therefore not “wages due” to Plaintiffs under the

MWPCL. On the discrete issue of overtime requirements, Defendants are bound only by state and

federal law (in this case, MWPCL § 3-420(d)(2)), and not by non-binding language in a non-

binding employee manual. Therefore, Plaintiffs’ claim that they are entitled to overtime payments

under Maryland law for hours worked above 40 hours should be denied, and the Court should

enter judgment as a matter of law that Plaintiffs may claim overtime violations under Maryland

law only for weeks in which they worked in excess of 48 hours.

VI.    PARTIAL SUMMARY JUDGMENT SHOULD BE GRANTED FOR ALL CLAIMS BY JENNIFER
       BUMBRAY BECAUSE MS. BUMBRAY DIED BEFORE THE START OF LITIGATION

       Defendants also request that the Court enter partial summary judgment with respect to any

claims as applied to Class Member Jennifer Bumbray, as Ms. Bumbray passed away one year

before the instant litigation commenced, and no aspect of state or federal law permits a previously

deceased person to participate in class or collective action litigation, or for any representative for

the Estate of a deceased person to do the same.

       On March 17, 2017, Plaintiffs filed their initial Complaint in this case. On June 13, 2018,

after the Collective Class had been conditionally certified and Notice regarding said action had

been disseminated, Plaintiffs filed with this Court a “Consent to be an Opt-In Plaintiff” (ECF 97,

attached as Ex. 16) wherein Jennifer Bumbray miraculously expressed her “consent to be a

plaintiff in the lawsuit Craighead v. Full Citizenship of Maryland, Inc., U.S. District Court,

District of Maryland . . ..” Id. at ¶ 1. This decision seemed further confirmed by Ms. Bumbray’s

typed name and her apparent personal signature on the Consent to Opt-In. See id.


                                                  41
         Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 48 of 50



        On August 13, 2019, Plaintiffs filed a Notice to “notify the Court of the death of Class and

Collective Member Jennifer Bumbray during the pendency of this action.” ECF 183, attached as

Ex. 17 (italics added). Plaintiff informed the Court that “pursuant to Rule 25(a)(1), within 90 days

of service of this statement, Plaintiffs will notify the Court if there is an executor of Ms.

Bumbray’s estate who will request to substitute [sic] Ms. Bumbray as legal representative in this

action.” Id. Undersigned counsel then contacted Class Counsel, specifically mentioning this

Notice, and asking Counsel to “please advise as to when Plaintiffs contend Ms. Bumbray died?”,

to which Class Counsel in response wrote that Ms. Bumbray died on March 3, 2016, 34 and that

“[w]e will be filing a corrective notice with the Court tomorrow regarding the date of Ms.

Bumbray’s death.” See Email Correspondence re Bumbray, attached as Ex. 18. A corrective

notice was filed the following day [see ECF 184], in which Class Counsel informed the Court,

ambiguously, that they had “learned of the death of Class and Collective Member Jennifer

Bumbray during the pendency of this action,” and again recited the statement of above regarding

whether an executor might act as a substitute for Ms. Bumbray’s claims moving forward. Id.

        In light of Class Counsel’s email confirming Ms. Bumbray’s death on March 3, 2016, it is

completely unclear why an ambiguous “corrective notice” regarding Ms. Bumbray’s death was

issued by Plaintiffs, whereas Plaintiffs declined to withdraw Ms. Bumbray completely from the

Class and Collective actions. When this case began, Ms. Bumbray had been deceased already for

one year, and when Ms. Bumbray’s Consent to Opt-In was filed with the Court (signed by whom,

it is not known), Ms. Bumbray was still deceased. She was obviously not capable of signing her

name to the Consent to Opt-In (shown in Ex. 16), which raises the obvious question: who signed

the Consent to Opt-In? Ms. Bumbray was physically incapable of initiating any claims with


34
  Defendants have confirmed the date of death independently, according to obituaries Defendants were able to locate
indicating the date of Ms. Bumbray’s passing. See Ex. 19, attached hereto.
                                                        42
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 49 of 50



respect to any wage-and-hour violations Defendants might have committed when she was alive.

        In short, all parties to this case know that Ms. Bumbray’s death preceded the start of the

instant litigation, and preceded the date of her mystery signed Opt-In Notice, and therefore the

only legally permissible remedy, in light of these facts, is for the Court to dismiss Ms. Bumbray’s

claims in their entirety from this litigation.

VII.    PARTIAL SUMMARY JUDGMENT IS REQUIRED WITH RESPECT               TO   ALL CLASS MEMBERS
        WHO HAVE SUFFERED NO DAMAGES

        Lastly, Defendants request that the Court grant partial summary judgment with respect to

any FLSA claims by persons who opted-in to the Collective Action, but who, according to the

undisputed evidence, have endured no FLSA violation and are entitled to no damages.

        In total, aside from the four named Plaintiffs, of all the individuals who opted-in to the

Collective Action, a full 13 of them have advanced no evidence that they are entitled to any

damages as part of the Collective Action, and in fact it is apparent from Plaintiffs’ own discovery

responses that these 13 persons were not subject to any overtime or minimum wage FLSA

violations. This is not just Defendants’ claim; it is evidenced by Plaintiffs’ own itemized damages

worksheet, which they produced for Defendants as attachments to Plaintiff Craighead’s discovery

responses in order to better explain the Plaintiffs’ computation of alleged damages. That damages

worksheet, attached as Ex. 20, indicates the persons to whom Plaintiffs allege damages are owed,

arising from alleged wage-and-hour violations by Defendants. A review of this worksheet will

confirm that of all the persons with separate sheets indicating alleged damages, only six of those

persons are among the list of Opt-in Plaintiffs. See id. None of the remaining opt-in Plaintiffs in

the Collective Action were included among the worksheet showing those with asserted damages.

        This finding is consistent with Defendants’ own review of FCI payroll documents related

to these 13 persons, which confirm that no violations occurred, and that no damages are owed to


                                                 43
        Case 8:17-cv-00595-PX Document 201-1 Filed 10/04/19 Page 50 of 50



these 13 persons. Plaintiffs to date have produced no other evidence during discovery that might

tend to suggest, in contrast to the worksheet in Ex. 20, that these other opted-in Plaintiffs were in

any wronged under the FLSA, or that they have suffered any damages for which compensation is

required. Without any such evidence, these Plaintiffs simply have no legally viable claims in this

case, and therefore, with merits discovery now at a close, Defendants request that the Court enter

judgment as a matter of law with respect to the claims of all opted-in Plaintiffs with no asserted

damages, and that all such opted-in Plaintiffs’ claims be dismissed in their entirety.

                                            CONCLUSION

       WHEREFORE, Defendants, Full Citizenship of Maryland, Inc., and Pansy Stancil-Diaz,

are entitled to partial judgment as a matter of law as to all the foregoing issues. Defendants

respectfully request that this Court grant their Motion for Partial Summary Judgment as to all

issues presented, deny Plaintiffs’ Motion for Summary Judgment in its entirety, and grant

Defendants further relief as may be allowed, and as justice and the nature of its cause may require.




                                              Respectfully submitted,


                                              /s/ Tamara B. Goorevitz
                                              Tamara B. Goorevitz (Federal Bar No.: 25700)
                                              David A. Skomba (Federal Bar No.:23664)
                                              FRANKLIN & PROKOPIK, PC
                                              Two North Charles St., Ste. 600
                                              Baltimore, Maryland 21201
                                              Tel.: (410) 230-3625
                                              Fax: (410) 752-6868
                                              tgoorevitz@fandpnet.com
                                              dskomba@fandpnet.com
                                              Attorneys for Defendants, Full Citizenship of
                                              Maryland, Inc., and Pansy Stancil-Diaz.



                                                  44
